 

EXHIBIT 10.4

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

By

D 56, INC., LENOX RETAIL, INC.,

and LENOX, INCORPORATED,

as Borrowers,

LENOX GROUP INC.,

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors

and

UBS AG, STAMFORD BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

Dated as of April 20, 2007

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

PREAMBLE

 

 

 

 

1

 

 

 

 

 

 

R E C I T A L S:

 

1

 

 

 

A G R E E M E N T:

 

2

 

 

 

ARTICLE I. DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

Section 1.1

 

Definitions

 

2

Section 1.2

 

Interpretation

 

10

Section 1.3

 

Resolution of Drafting Ambiguities

 

10

Section 1.4

 

Perfection Certificate

 

10

 

 

 

 

 

ARTICLE II. GRANT OF SECURITY AND SECURED OBLIGATIONS

 

10

 

 

 

 

Section 2.1

 

Pledge

 

10

Section 2.2

 

Secured Obligations

 

11

Section 2.3

 

Security Interest

 

11

 

 

 

 

 

ARTICLE III. PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL

 

12

 

 

 

 

 

 

Section 3.1

 

Delivery of Certificated Securities Collateral

 

12

Section 3.2

 

Perfection of Uncertificated Securities Collateral

 

13

Section 3.3

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

 

13

Section 3.4

 

Other Actions

 

14

Section 3.5

 

Joinder of Additional Pledgors

 

18

Section 3.6

 

Supplements; Further Assurances

 

18

 

 

 

 

 

ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

18

 

 

 

 

Section 4.1

 

Title

 

18

Section 4.2

 

Limitation on Liens; Defense of Claims; Transferability of Pledged Collateral

 

19

Section 4.3

 

Chief Executive Office; Change of Name; Jurisdiction of Organization

 

19

Section 4.4

 

Location of Collateral

 

19

Section 4.5

 

Condition and Maintenance of Equipment

 

20

Section 4.6

 

Corporate Names; Prior Transactions

 

20

Section 4.7

 

Due Authorization and Issuance

 

20

Section 4.8

 

No Claims

 

20

Section 4.9

 

No Conflicts, Consents, etc.

 

20

i

--------------------------------------------------------------------------------



 

 

 

 

 

 

Section 4.10

 

Pledged Collateral

 

21

Section 4.11

 

Insurance

 

21

Section 4.12

 

Payment of Taxes; Compliance with Laws; Contested Liens; Claims

 

21

Section 4.13

 

Access to Pledged Collateral, Books and Records; Other Information

 

21

Section 4.14

 

Third Party Consents Relating to Intellectual Property Collateral

 

22

 

 

 

 

 

ARTICLE V. CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

22

 

 

 

 

Section 5.1

 

Pledge of Additional Securities Collateral

 

22

Section 5.2

 

Voting Rights; Distributions; etc.

 

22

Section 5.3

 

Operative Agreements

 

23

Section 5.4

 

Defaults, etc.

 

24

Section 5.5

 

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

 

24

 

 

 

 

 

 

ARTICLE VI. CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

 

24

 

 

 

 

 

 

Section 6.1

 

Grant of License

 

24

Section 6.2

 

Registrations

 

25

Section 6.3

 

No Violations or Proceedings

 

25

Section 6.4

 

Protection of Administrative Agent’s Security

 

25

Section 6.5

 

After-Acquired Property

 

26

Section 6.6

 

Modifications

 

26

Section 6.7

 

Litigation

 

26

Section 6.8

 

U.S. Intent-to-Use Trademark Applications

 

27

 

 

 

 

 

 

ARTICLE VII. CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

27

 

 

 

 

 

 

Section 7.1

 

Special Representations and Warranties

 

27

Section 7.2

 

Maintenance of Records

 

27

Section 7.3

 

Legend

 

28

Section 7.4

 

Modification of Terms, etc.

 

28

Section 7.5

 

Collection

 

28

 

 

 

 

 

 

ARTICLE VIII. TRANSFERS AND OTHER LIENS

 

29

 

 

 

 

 

 

Section 8.1

 

Transfers of and other Liens on Pledged Collateral

 

29

 

 

 

 

 

 

ARTICLE IX. REMEDIES

 

29

 

 

 

 

 

 

Section 9.1

 

Remedies

 

29

Section 9.2

 

Notice of Sale

 

31

Section 9.3

 

Waiver of Notice and Claims

 

31

Section 9.4

 

Certain Sales of Pledged Collateral

 

31

ii

--------------------------------------------------------------------------------



 

 

 

 

 

 

Section 9.5

 

No Waiver; Cumulative Remedies

 

32

Section 9.6

 

Certain Additional Actions Regarding Intellectual Property

 

33

 

 

 

 

 

 

ARTICLE X. PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS/APPLICATION
OF PROCEEDS

 

33

 

 

 

 

 

 

Section 10.1

 

Proceeds of Casualty Events and Collateral Dispositions

 

33

Section 10.2

 

Application of Proceeds

 

33

 

 

 

 

 

 

ARTICLE XI. MISCELLANEOUS

 

33

 

 

 

 

 

 

Section 11.1

 

Concerning Administrative Agent

 

33

Section 11.2

 

Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact

 

34

Section 11.3

 

Expenses

 

35

Section 11.4

 

Continuing Security Interest; Assignment

 

36

Section 11.5

 

Termination; Release

 

36

Section 11.6

 

Modification in Writing

 

36

Section 11.7

 

Notices

 

36

Section 11.8

 

GOVERNING LAW

 

37

Section 11.9

 

CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL

 

37

Section 11.10

 

Severability of Provisions

 

37

Section 11.11

 

Execution in Counterparts

 

37

Section 11.12

 

Business Days

 

38

Section 11.13

 

No Credit for Payment of Taxes or Imposition

 

38

Section 11.14

 

No Claims Against Administrative Agent

 

38

Section 11.15

 

No Release

 

38

Section 11.16

 

Obligations Absolute

 

38

Section 11.17

 

Amendment and Restatement

 

39

 

 

 

 

 

 

EXHIBIT 1

 

Form of Issuers Acknowledgment

 

 

EXHIBIT 2

 

Form of Securities Pledge Amendment

 

 

EXHIBIT 3

 

Form of Joinder Agreement

 

 

EXHIBIT 4

 

Form of Securities Account Control Agreement

 

 

EXHIBIT 5

 

Form of Deposit Account Control Agreement

 

 

iii

--------------------------------------------------------------------------------



AMENDED AND RESTATED SECURITY AGREEMENT

                    AMENDED AND RESTATED SECURITY AGREEMENT dated as of April
20, 2007 (as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the provisions hereof, the “Agreement”)
made among D 56, INC., a Minnesota corporation (“D 56”), LENOX RETAIL, INC., a
Minnesota corporation (“Lenox Retail”), LENOX, INCORPORATED, a New Jersey
corporation (“Lenox” and, together with D 56 and Lenox Retail, “Borrowers” and
each individually, a “Borrower”), LENOX GROUP INC., a Delaware corporation
(“Holdings”), THE SUBSIDIARY GUARANTORS PARTY TO THE CREDIT AGREEMENT (and
together with Holdings, the “Guarantors”) ANY ADDITIONAL BORROWERS OR GUARANTORS
FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the
“Additional Pledgors,”), as pledgors, assignors and debtors (the Borrowers,
together with the Guarantors and the Additional Pledgors, in such capacities and
together with any successors in such capacities, the “Pledgors,” and each, a
“Pledgor”), in favor of UBS AG, STAMFORD BRANCH, having an office at 677
Washington Boulevard, Stamford, Connecticut 06901, in its capacity as
administrative agent pursuant to the Credit Agreement (as hereinafter defined),
as pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Administrative Agent”).

R E C I T A L S:

                    A. The Pledgors, the Administrative Agent, UBS Securities
LLC, as Syndication Agent and Arranger, UBS AG, Stamford Branch, as Collateral
Agent, and the lending institutions listed therein (the “Lenders”) have, in
connection with the execution and delivery of this Agreement, entered into that
certain Amended and Restated Term Loan Credit Agreement, dated as of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

                    B. Each Guarantor has, pursuant to the Credit Agreement,
among other things, unconditionally guaranteed the obligations of the Borrowers
under the Credit Agreement and the other Loan Documents (as hereinafter
defined).

                    C. The Borrowers and each Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations under
the Credit Agreement and the other Loan Documents and each is, therefore,
willing to enter into this Agreement.

                    D. It is contemplated that one or more of the Pledgors may
enter (or may have entered) into one or more Lender Hedging Agreements with one
or more of the Lenders or their respective Affiliates.

                    E. Each Pledgor is or, as to Pledged Collateral (as
hereinafter defined) acquired by such Pledgor after the date hereof will be, the
legal and/or beneficial owner of the Pledged Collateral pledged by it hereunder.

                    F. This Agreement is given by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
payment and performance of all of the Obligations.

--------------------------------------------------------------------------------



                    G. It is a condition to the obligations of the Lenders to
make the Loans under the Credit Agreement or entering into any Lender Hedging
Agreement that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement amending and restating that certain Security Agreement
executed in connection with the execution and delivery of the Existing Credit
Agreement and dated as of September 1, 2005 (as such agreement may be further
amended, modified or supplemented from time to time, the “Existing Security
Agreement”).

A G R E E M E N T:

                    NOW THEREFORE, in consideration of the foregoing premises
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Pledgor and the Administrative Agent hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

                    Section 1.1 Definitions.

                    (a) Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the meanings assigned to them in the UCC.

                    (b) Capitalized terms used but not otherwise defined herein
that are defined in the Credit Agreement shall have the meanings given to them
in the Credit Agreement.

                    (c) The following terms shall have the following meanings:

                    “Acquisition Document Rights” shall mean, with respect to
each Pledgor, collectively, all of such Pledgor’s rights, title and interest in,
to and under the Acquisition Documents including, without limitation (i) all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of the Acquisition Documents, (ii) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
monetary damages under or in respect of the agreements, documents and
instruments referred to in the Acquisition Documents or related thereto and
(iii) all proceeds, collections, recoveries and rights of subrogation with
respect to the foregoing.

                    “Acquisition Agreement” shall mean the stock purchase
agreement, dated as of July 21, 2005 by and between Holdings and Brown-Forman
Corporation (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions thereof and of the Credit Agreement).

                    “Acquisition Documents” shall mean the collective reference
to the Acquisition Agreement together with any and all documents, agreements and
other instruments then or at any time thereafter executed and/or delivered in
connection therewith or related thereto, in each case, as amended, amended and
restated, supplemented, extended, renewed, replaced or otherwise modified from
time to time.

2

--------------------------------------------------------------------------------



                    “Additional Pledged Interests” shall mean, collectively,
with respect to each Pledgor, (i) all options, warrants, rights, agreements,
additional membership, partnership or other equity interests of whatever class
of any issuer of Initial Pledged Interests or any interest in any such issuer,
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests in each issuer or under the Operative Agreement of
any such issuer, and the certificates, instruments and agreements representing
such membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other equity interests from time to time
acquired by such Pledgor in any manner and (ii) to the extent required to be
pledged by the terms of the Credit Agreement, all membership, partnership or
other equity interests, as applicable, of each limited liability company,
partnership or other entity (other than a corporation) hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of such
limited liability company, partnership or other entity together with all rights,
privileges, authority and powers of such Pledgor relating to such interests or
under the Operative Agreement of any such issuer, and the certificates,
instruments and agreements representing such membership, partnership or other
equity interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such membership, partnership
or other interests, from time to time acquired by such Pledgor in any manner.

                    “Additional Pledged Shares” shall mean, collectively, with
respect to each Pledgor, (i) all options, warrants, rights, agreements,
additional shares of capital stock of whatever class of any issuer of the
Initial Pledged Shares or any other equity interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests issued by any such issuer under the Operative Agreement of any
such issuer, and the certificates, instruments and agreements representing such
interests and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to such interests, from time to time
acquired by such Pledgor in any manner and (ii) to the extent required to be
pledged by the terms of the Credit Agreement, all the issued and outstanding
shares of capital stock of each corporation hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements or additional shares of
capital stock of whatever class of such corporation together with all rights,
privileges, authority and powers of such Pledgor relating to such shares or
under the Operative Agreement of such corporation and the certificates,
instruments and agreements representing such shares and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such shares, from time to time acquired by such Pledgor in any
manner.

                    “Additional Pledgors” shall have the meaning assigned to
such term in the Preamble hereof.

                    “Administrative Agent” shall have the meaning assigned to
such term in the Preamble hereof.

                    “Agreement” shall have the meaning assigned to such in the
Preamble hereof.

                    “Borrower” and “Borrowers” each shall have the meaning
assigned to such term in the Preamble hereof.

3

--------------------------------------------------------------------------------



                    “Claims” shall mean any and all property taxes and other
taxes, assessments and special assessments, levies, fees and all governmental
charges imposed upon or assessed against, and all claims (including, without
limitation, landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law) against, all or any portion of the Pledged
Collateral.

                    “Collateral Account” shall mean a collateral account or
sub-account established and maintained by the Administrative Agent (or a Lender
that agrees to be an administrative sub-agent for the Administrative Agent) in
its name as Administrative Agent for the Secured Parties and all funds from time
to time on deposit in the Collateral Account including, without limitation, all
Cash Equivalents and all certificates and instruments from time to time
representing or evidencing such investments; all notes, certificates of deposit,
checks and other instruments from time to time hereafter delivered to or
otherwise possessed by the Administrative Agent for or on behalf of any Pledgor
in substitution for, or in addition to, any or all of the Pledged Collateral;
and all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the items constituting Pledged Collateral.

                    “Contracts” shall mean, collectively, with respect to each
Pledgor, all sale, service, performance, equipment or property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Pledgor and third parties, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

                    “Control” shall mean (i) in the case of each Deposit
Account, “control,” as such term is defined in Section 9-104 of the UCC, (ii) in
the case of any Security Entitlement, “control,” as such term is defined in
Section 8-106 of the UCC and (iii) in the case of any Commodity Contract,
“control,” as such term is defined in Section 9-106 of the UCC.

                    “Control Agreements” shall mean, collectively, the Deposit
Account Control Agreements and the Securities Account Control Agreements.

                    “Copyrights” shall mean, collectively, with respect to each
Pledgor, all copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, including, without limitation, the copyrights,
registrations and applications listed in Schedule 13(b) annexed to the
Perfection Certificate, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of such
copyrights, (ii) reissues, renewals, continuations and extensions thereof, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

4

--------------------------------------------------------------------------------



                    “Credit Agreement” shall have the meaning assigned to such
term in Recital A hereof.

                    “Deposit Account Control Agreement” shall mean an agreement
substantially in the form annexed hereto as Exhibit 5.

                    “Deposit Accounts” shall mean, collectively, with respect to
each Pledgor, (i) all “deposit accounts” as such term is defined in the UCC and
in any event shall include, without limitation, all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.

                    “Distributions” shall mean, collectively, with respect to
each Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Pledged Notes.

                    “Existing Security Agreement” shall have the meaning shall
have the meaning assigned to such term in the Recitals hereto.

                    “General Intangibles” shall mean, collectively, with respect
to each Pledgor, all “general intangibles,” as such term is defined in the UCC,
of such Pledgor and, in any event, shall include, without limitation, (i) all of
such Pledgor’s rights, title and interest in, to and under all insurance
policies and Contracts, (ii) all know-how and warranties relating to any of the
Pledged Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
Person and the benefits of any and all collateral or other security given by any
other Person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Pledged Collateral or any of the
Mortgaged Property, (v) all lists, books, records, correspondence, ledgers,
print-outs, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the Pledged
Collateral or any of the Mortgaged Property, including, without limitation, all
customer or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
of any Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral or any of the Mortgaged Property including, without limitation,
building permits, certificates of occupancy, environmental certificates,
industrial permits or licenses and

5

--------------------------------------------------------------------------------



certificates of operation and (vii) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims to the extent the foregoing relate
to any Pledged Collateral or Mortgaged Property and claims for tax or other
refunds against any Governmental Authority relating to any Pledged Collateral or
any of the Mortgaged Property.

                    “Goodwill” shall mean, collectively, with respect to each
Pledgor, the goodwill connected with such Pledgor’s business including, without
limitation, (i) all goodwill connected with the use of and symbolized by any of
the Intellectual Property Collateral in which such Pledgor has any interest,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any Person, pricing and cost information, business and marketing plans and
proposals, consulting agreements, engineering contracts and such other assets
which relate to such goodwill and (iii) all product lines of such Pledgor’s
business.

                    “Guarantors” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Indemnitees” shall have the meaning assigned to such term
in Section 11.3(a) hereof.

                    “Initial Pledged Interests” shall mean, with respect to each
Pledgor, all membership, partnership or other equity interests (other than in a
corporation), as applicable, of each issuer owned by such Pledgor as described
in Schedule 10 annexed to the Perfection Certificate, together with all rights,
privileges, authority and powers of such Pledgor in and to each such issuer or
under the Operative Agreement of each such issuer, and the certificates,
instruments and agreements representing such membership, partnership or other
interests and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to such membership, partnership or
other interests.

                    “Initial Pledged Shares” shall mean, collectively, with
respect to each Pledgor, the issued and outstanding shares of capital stock of
each issuer owned by such Pledgor as described in Schedule 10 annexed to the
Perfection Certificate together with all rights, privileges, authority and
powers of such Pledgor relating to such interests in each such issuer or under
the Operative Agreement of each such issuer, and the certificates, instruments
and agreements representing such shares of capital stock and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to the Initial Pledged Shares.

                    “Instruments” shall mean, collectively, with respect to each
Pledgor, all “instruments,” as such term is defined in Article 9 of the UCC and
shall include, without limitation, all promissory notes, drafts, bills of
exchange or acceptances.

                    “Intellectual Property Collateral” shall mean, collectively,
the Patents, Trademarks, Copyrights, Licenses and Goodwill.

                    “Intercompany Notes” shall mean, with respect to each
Pledgor, all intercompany notes described in Schedule 11 annexed to the
Perfection Certificate and each intercompany note hereafter acquired by such
Pledgor and all certificates, instruments or agreements evidencing

6

--------------------------------------------------------------------------------



such intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof to the
extent permitted pursuant to the terms hereof.

                    “Investment Property” shall mean a security, whether
certificated or uncertificated, security entitlement, securities account,
commodity contract or commodity account, excluding, however, the Securities
Collateral.

                    “Joinder Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 3.

                    “Lenders” shall have the meaning assigned to such term in
Recital A hereof.

                    “Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
including, without limitation, the license and distribution agreements listed in
Schedule 13(a) and 13(b) annexed to the Perfection Certificate, together with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements or
violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

                    “Mortgaged Property” shall have the meaning assigned to such
term in the Mortgages.

                    “Operative Agreement” shall mean (i) in the case of any
limited liability company or partnership or other non-corporate entity, any
membership or partnership agreement or other organizational agreement or
document thereof and (ii) in the case of any corporation, any charter or
certificate of incorporation and by-laws thereof.

                    “Patents” shall mean, collectively, with respect to each
Pledgor, all patents issued or assigned to and all patent applications and
registrations made by such Pledgor (whether established or registered or
recorded in the United States or any other country or any political subdivision
thereof), including, without limitation, those listed in Schedule 13(a) annexed
to the Perfection Certificate, together with any and all (i) rights and
privileges arising under applicable law with respect to such Pledgor’s use of
any patents, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

7

--------------------------------------------------------------------------------



                    “Perfection Certificate” shall mean that certain perfection
certificate dated as of the date hereof, executed and delivered by Borrowers or
Guarantors, as applicable, on behalf of each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by any Additional
Pledgor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be supplemented by each Perfection Certificate Supplement delivered in
accordance with the Credit Agreement.

                    “Pledge Amendment” shall have the meaning assigned to such
term in Section 5.1 hereof.

                    “Pledged Collateral” shall have the meaning assigned to such
term in Section 2.1 hereof.

                    “Pledged Notes” shall mean, collectively, the Intercompany
Notes and each additional note or Instrument hereafter acquired by any Pledgor
that is required to be pledged hereunder and all certificates or agreements
evidencing such notes or Instruments, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

                    “Pledged Interests” shall mean, collectively, the Initial
Pledged Interests and the Additional Pledged Interests; provided, however, that
to the extent applicable, Pledged Interests shall not include any interest
possessing more than 66% of the voting power or control of all classes of
interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to the Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this Agreement to the extent that such pledge
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, to the extent such pledge
would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

                    “Pledged Securities” shall mean, collectively, the Pledged
Interests, the Pledged Shares and the Successor Interests.

                    “Pledged Shares” shall mean, collectively, the Initial
Pledged Shares and the Additional Pledged Shares; provided, however, that
Pledged Shares shall not include shares possessing more than 66% of the voting
power of all classes of capital stock entitled to vote of any Subsidiary which
is a first tier controlled foreign corporation (as defined in Section 957(a) of
the Code) to the extent such pledge would result in an adverse tax consequence
to the Pledgor and, in any event, shall not include the shares of stock of any
foreign Subsidiary otherwise required to be pledged pursuant to this Agreement
to the extent that such pledge would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
to the extent such pledge would trigger a material increase in the gross income
of a

8

--------------------------------------------------------------------------------



United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code.

                    “Pledgor” shall have the meaning assigned to such term in
the Preamble hereof.

                    “Securities Account Control Agreement” shall mean an
agreement substantially in the form annexed hereto as Exhibit 4.

                    “Securities Collateral” shall mean, collectively, the
Pledged Securities, the Pledged Notes and the Distributions.

                    “Successor Interests” shall mean, collectively, with respect
to each Pledgor, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company, partnership or other entity owned by such Pledgor (unless such
successor is such Pledgor itself) formed by or resulting from any consolidation
or merger in which any issuer of Pledged Interests or Pledged Shares is not the
surviving entity; provided, however, that Successor Interest shall not include
shares or interests possessing more than 66% of the voting power or control of
all classes of capital stock or interests entitled to vote of any Subsidiary
which is a first-tier controlled foreign corporation (as defined in Section
957(a) of the Code) to the extent such pledge would result in an adverse tax
consequence to the Pledgor and, in any event, shall not include shares of stock
or interests of any foreign Subsidiary otherwise required to be pledged pursuant
to this Agreement to the extent that such pledge would constitute an investment
of earnings in United States property under Section 956 (or a successor
provision) of the Code, to the extent such pledge would trigger a material
increase in the gross income of a United States shareholder of such Pledgor
pursuant to Section 951 (or a successor provision) of the Code.

                    “Trademarks” shall mean, collectively, with respect to each
Pledgor, all trademarks (including service marks), slogans, logos, certification
marks, trade dress, uniform resource locations (URL’s), domain names, corporate
names and trade names, whether registered or unregistered, owned by or assigned
to such Pledgor and all registrations and applications for the foregoing
(whether statutory or common law and whether established or registered in the
United States or any other country or any political subdivision thereof),
including, without limitation, the registrations and applications listed in
Schedule 13(a) annexed to the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

                    “UCC” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided, however, that if by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of the Administrative Agent’s and the Secured Parties’ security
interest in any item or portion of the Pledged Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the

9

--------------------------------------------------------------------------------



term “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
relating to such provisions.

                    Section 1.2 Interpretation. The rules of interpretation
specified in the Credit Agreement shall be applicable to this Agreement. If any
conflict or inconsistency exists between this Agreement and the Credit
Agreement, the Credit Agreement shall govern.

                    Section 1.3 Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Administrative Agent) shall not be employed in the
interpretation hereof.

                    Section 1.4 Perfection Certificate. The Administrative Agent
and each Secured Party agree that the Perfection Certificate and all
descriptions of Pledged Collateral, schedules, amendments and supplements
thereto are and shall at all times remain a part of this Agreement.

ARTICLE II.

GRANT OF SECURITY AND SECURED OBLIGATIONS

                    Section 2.1 Pledge. As collateral security for the payment
and performance in full of all the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent for its benefit and for the benefit of the
Secured Parties, a lien on and security interest in and to all of the right,
title and interest of such Pledgor in, to and under all personal property and
interests in personal property, wherever located, whether now existing or
hereafter arising or acquired from time to time (collectively, the “Pledged
Collateral”), including, without limitation:

 

 

 

 

 

(i)

 

all Accounts;

 

 

 

 

 

(ii)

 

all Equipment, Goods, Inventory and Fixtures;

 

 

 

 

 

(iii)

 

all Documents, Instruments and Chattel Paper;

 

 

 

 

 

(iv)

 

all letters of credit and Letter-of-Credit Rights;

 

 

 

 

 

(v)

 

all Securities Collateral;

 

 

 

 

 

(vi)

 

all Collateral Accounts;

 

 

 

 

 

(vii)

 

all Investment Property;

 

 

 

 

 

(viii)

 

all Intellectual Property Collateral;

 

 

 

 

 

(ix)

 

the Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate;

10

--------------------------------------------------------------------------------



 

 

 

 

 

(x)

 

all General Intangibles;

 

 

 

 

 

(xi)

 

all Deposit Accounts;

 

 

 

 

 

(xii)

 

all Acquisition Documents and Acquisition Document Rights;

 

 

 

 

 

(xiii)

 

all Supporting Obligations;

 

 

 

 

 

(xiv)

 

all books and records relating to the Pledged Collateral; and

 

 

 

 

 

(xv)

 

to the extent not covered by clauses (i) through (xiv) of this sentence, all
other personal property of such Pledgor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

                    Notwithstanding anything to the contrary contained in
clauses (i) through (xv) above, the security interest created by this Agreement
shall not extend to, and the term “Pledged Collateral” shall not include, (A)
any License to which any Pledgor is a party to the extent, and solely to the
extent, and for so long as, and solely for so long as, the terms of such License
or any Requirement of Law applicable thereto validly prohibit the creation by
such Pledgor of a security interest in such License in favor of the
Administrative Agent, after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law or principles of equity; provided, however, that Proceeds
of any License described in this sentence shall not be excluded from “Pledged
Collateral” and (B) certain Inventory to the extent, and solely to the extent,
that such Inventory bears a trademark subject to a license agreement listed on
Annex A hereto that prohibits the granting of a Lien on any Inventory bearing
such trademark unless the licensor under the applicable license agreement shall
have consented in writing to the granting of a Lien on such Inventory hereunder.

                    Section 2.2 Secured Obligations. This Agreement secures, and
the Pledged Collateral is collateral security for, the payment and performance
in full when due of the Obligations.

                    Section 2.3 Security Interest. (a) Each Pledgor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to authenticate and file in any relevant jurisdiction any initial financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including, without limitation, (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including, without limitation, the filing of a financing
statement describing the Pledged Collateral as “all assets” or “all assets in
which the Pledgor now owns or hereafter acquires rights” or words to that effect
and (iii) in the case of a financing statement filed as a fixture filing or
covering Pledged Collateral constituting minerals or the like to be

11

--------------------------------------------------------------------------------



extracted or timber to be cut, a sufficient description of the real property to
which such Pledged Collateral relates. Each Pledgor agrees to provide all
information described in the immediately preceding sentence to the
Administrative Agent promptly upon request.

                    (a) Each Pledgor hereby ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto relating to the Pledged Collateral if filed
prior to the date hereof.

                    (b) Each Pledgor hereby further authorizes the
Administrative Agent to file filings with the United States Patent and Trademark
Office and United States Copyright Office (or any successor office or any
similar office in any other country) or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent, as
secured party.

ARTICLE III.

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

                    Section 3.1 Delivery of Certificated Securities Collateral.
Each Pledgor represents and warrants that all certificates, agreements or
instruments representing or evidencing the Securities Collateral in existence on
the date hereof have been or contemporaneously herewith will be delivered to the
Revolving Credit Agent in suitable form for transfer by delivery or accompanied
by duly executed instruments of transfer or assignment in blank and that the
Administrative Agent has or contemporaneously herewith shall have a perfected
second priority security interest therein. Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor at any time after the payment in full of the
Revolving Credit Indebtedness and the termination of the Revolving Credit
Documents, shall, within the time periods required by the Credit Agreement, be
delivered to and held by or on behalf of the Administrative Agent pursuant
hereto. All such certificated Securities Collateral acquired by such Pledgor at
any time after the payment in full of the Revolving Credit Indebtedness and the
termination of the Revolving Credit Documents shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default after the payment in full of the Revolving Credit Indebtedness
and the termination of the Revolving Credit Documents, to endorse, assign or
otherwise transfer to or to register in the name of the Administrative Agent or
any of its nominees or endorse for negotiation any or all of the Securities
Collateral, without any indication that such Securities Collateral is subject to
the security interest hereunder. In addition, the Administrative Agent shall
have the right at any time after the payment in full of the Revolving Credit
Indebtedness and the termination of the Revolving Credit Documents to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations.

12

--------------------------------------------------------------------------------



                    Section 3.2 Perfection of Uncertificated Securities
Collateral. Each Pledgor represents and warrants that the Administrative Agent
has a perfected second priority security interest in all uncertificated Pledged
Securities pledged by it hereunder that are in existence on the date hereof and
that the applicable partnership agreement, operating agreement or other
organizational documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Administrative Agent or its
designee to be substituted for the applicable Pledgor as a shareholder, member,
partner or other equity owner, as applicable, thereto. Each Pledgor hereby
agrees that if any of the Pledged Securities are, at any time after the payment
in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, not evidenced by certificates of ownership, then
each applicable Pledgor shall, to the extent permitted by applicable law, cause
such pledge to be recorded on the equityholder register or the books of the
issuer, cause the issuer to execute and deliver to the Administrative Agent an
acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1 annexed hereto, execute customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Administrative Agent the right to transfer such Pledged Securities under the
terms hereof and provide to the Administrative Agent an opinion of counsel, in
form and substance satisfactory to the Administrative Agent, confirming such
pledge and perfection thereof.

                    Section 3.3 Financing Statements and Other Filings;
Maintenance of Perfected Security Interest. Each Pledgor represents and warrants
that the only filings, registrations and recordings necessary and appropriate to
create, preserve, protect, publish notice of and perfect the security interest
granted by each Pledgor to the Administrative Agent (for the benefit of the
Secured Parties) pursuant to this Agreement in respect of the Pledged Collateral
are listed in Schedule 5 annexed to the Perfection Certificate. Each Pledgor
represents and warrants that all such filings, registrations and recordings have
been delivered to the Administrative Agent in completed and, to the extent
necessary or appropriate, duly executed form for filing in each governmental,
municipal or other office specified in Schedule 6 annexed to the Perfection
Certificate and either have been filed prior to the date hereof or shall be
filed, registered and recorded immediately after the date thereof. Each Pledgor
agrees that at the sole cost and expense of the Pledgors, (i) such Pledgor will
maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected first priority security interest and shall defend such
security interest against the claims and demands of all Persons, provided,
however, that, prior to the payment in full of the Revolving Credit Indebtedness
and the termination of the Revolving Credit Documents, the security interest
created by this Agreement in that portion of the Pledged Collateral constituting
Revolving Credit Priority Collateral shall be maintained as a perfected second
priority security interest junior to the security interest of the Revolving
Credit Agent, (ii) such Pledgor shall furnish to the Administrative Agent from
time to time statements and schedules further identifying and describing the
Pledged Collateral and such other reports in connection with the Pledged
Collateral as the Administrative Agent may deem reasonably necessary, all in
reasonable detail and (iii) at any time and from time to time, upon the written
request of the Administrative Agent, such Pledgor shall promptly and duly
execute and deliver, and file and have recorded, such further instruments and
documents and take such further action as the Administrative Agent may deem
reasonably necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and the rights and powers herein granted, including
the filing of any financing statements, continuation statements and other
documents (including the Agreement) under the Uniform Commercial Code (or other
similar laws) in effect

13

--------------------------------------------------------------------------------



in any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including, without
limitation, the United States Patent and Trademark Office) wherever required by
law to perfect, continue and maintain a valid, enforceable, first priority
security interest in the Pledged Collateral, as provided herein, and to preserve
the other rights and interests granted to the Administrative Agent hereunder, as
against third parties, with respect to the Pledged Collateral; provided,
however, that, prior to the payment in full of the Revolving Credit Indebtedness
and the termination of the Revolving Credit Documents, the security interest
created by this Agreement in that portion of the Pledged Collateral constituting
Revolving Credit Priority Collateral shall be maintained as a perfected second
priority security interest junior to the security interest of the Revolving
Credit Agent. Each Pledgor hereby authorizes the Administrative Agent to file
any such financing or continuation statement or other document without the
signature of such Pledgor where permitted by law, including, without limitation,
the filing of a financing statement describing the Pledged Collateral as “all
assets” or “all assets in which the Pledgor now owns or hereafter acquires
rights” or words to that effect.

                    Section 3.4 Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the Administrative Agent’s security interest in the Pledged
Collateral, each Pledgor represents, warrants and agrees, in each case at such
Pledgor’s own expense, with respect to the following Pledged Collateral that:

                    (a) Instruments and Tangible Chattel Paper. As of the date
hereof (i) no amount individually or in the aggregate in excess of $100,000
payable under or in connection with any of the Pledged Collateral is evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 11 annexed to the Perfection
Certificate and (ii) each Instrument and each item of Tangible Chattel Paper
listed in Schedule 11 annexed to the Perfection Certificate has been properly
endorsed, assigned and delivered to the Revolving Credit Agent, accompanied by
instruments of transfer or assignment duly executed in blank. If any amount
individually or in the aggregate in excess of $100,000 payable under or in
connection with any of the Pledged Collateral shall, at any time after the
payment in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, be evidenced by any Instrument or Tangible Chattel
Paper, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
forthwith endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify.

                    (b) Deposit Accounts. As of the date hereof (i) it does not
maintain any Deposit Accounts other than the accounts listed in Schedule 15
annexed to the Perfection Certificate and (ii) with respect to each Deposit
Account in which the Revolving Credit Agent has, or upon execution and delivery
of a Deposit Account Control Agreement by the Pledgor of the Deposit Account and
the financial institution holding such Deposit Account, will have a perfected
first priority security interest by Control, the Administrative Agent has or
will have a perfected second priority security interest by Control. After the
payment in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, no Pledgor shall establish and maintain any Deposit
Account unless (1) the applicable Pledgor shall have given the Administrative
Agent 30 days’ prior written notice of its intention to establish such new
Deposit Account with a Bank, (2) such Bank shall be reasonably acceptable to the

14

--------------------------------------------------------------------------------



Administrative Agent and (3) to the extent required by the Credit Agreement,
such Bank and such Pledgor shall have duly executed and delivered to the
Administrative Agent a Deposit Account Control Agreement with respect to such
Deposit Account substantially in the form of Exhibit 5 annexed hereto or such
other form acceptable to the Administrative Agent. No Pledgor shall grant
Control of any Deposit Account to any Person other than the Administrative Agent
or the Revolving Credit Agent. With respect to any Deposit Account for which the
applicable Deposit Account Control Agreement provides that the depository
institution may accept instructions from the applicable Pledgor unless and until
the Administrative Agent otherwise notifies the depository institution, the
Administrative Agent agrees that it shall deliver such notice only if a Default
or Event of Default has occurred and is continuing and that it shall not give
any instructions directing the disposition of funds from time to time credited
to any such Deposit Account unless a Default or Event of Default has occurred
and is continuing.

                    (c) Investment Property. (i) As of the date hereof (1) it
has no Securities Accounts or Commodity Accounts other than those listed in
Schedule 15 annexed to the Perfection Certificate and, with respect to each
Securities Account or Commodity Account in which the Revolving Credit Agent has
a perfected first priority security interest by Control, the Administrative
Agent has a perfected second priority security interest by Control and (2) it
does not hold, own or have any interest in any certificated securities or
uncertificated securities other than those constituting Pledged Securities and
those maintained in Securities Accounts or Commodity Accounts listed in Schedule
15 annexed to the Perfection Certificate.

                          (i) If any Pledgor shall, at any time after the
payment in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, hold or acquire any certificated securities
constituting Investment Property, other than any securities of Foreign
Subsidiaries not required to be pledged hereunder, such Pledgor shall (a) within
the time periods required by the Credit Agreement, endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Administrative Agent or (b) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Administrative Agent. If any
securities acquired by any Pledgor, at any time after the payment in full of the
Revolving Credit Indebtedness and the termination of the Revolving Credit
Documents, constituting Investment Property, other than any securities of
Foreign Subsidiaries not required to be pledged hereunder, are uncertificated
and are issued to such Pledgor or its nominee directly by the issuer thereof,
such Pledgor shall, within the time periods required by the Credit Agreement,
notify the Administrative Agent thereof and pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (a) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Pledgor or such nominee, (b) cause a
Security Entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Administrative Agent has Control
or (c) arrange for the Administrative Agent to become the registered owner of
the securities. After the payment in full of the Revolving Credit Indebtedness
and the termination of the Revolving Credit Documents, Pledgor shall not
establish and maintain any Securities Account or Commodity Account with any
Securities Intermediary or Commodity Intermediary unless (1) the applicable
Pledgor shall have given the Administrative Agent 30 days’ prior written notice
of its intention to establish such new Securities Account or Commodity Account
with such Securities Intermediary or Commodity

15

--------------------------------------------------------------------------------



Intermediary, (2) such Securities Intermediary or Commodity Intermediary shall
be reasonably acceptable to the Administrative Agent and (3) such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Pledgor
shall have duly executed and delivered a Control Agreement with respect to such
Securities Account or Commodity Account, as the case may be. After the payment
in full of the Revolving Credit Indebtedness and the termination of the
Revolving Credit Documents, each Pledgor shall accept any cash and Investment
Property which are proceeds of the Pledged Interests in trust for the benefit of
the Administrative Agent and, within the time periods required by the Credit
Agreement, deposit any cash or Investment Property and any new securities,
instruments, documents or other property by reason of ownership of the
Investment Property received by it into an account in which the Administrative
Agent has Control. The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any entitlement orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this Section 3.4(c) shall not
apply to any Financial Assets credited to a Securities Account for which the
Administrative Agent is the Securities Intermediary. No Pledgor shall grant
control over any Investment Property to any Person other than the Administrative
Agent or the Revolving Credit Agent.

                         (ii) As between the Administrative Agent and the
Pledgors, the Pledgors shall bear the investment risk with respect to the
Investment Property and Pledged Securities, and the risk of loss of, damage to,
or the destruction of the Investment Property and Pledged Securities, whether in
the possession of, or maintained as a security entitlement or deposit by, or
subject to the control of, the Administrative Agent, a Securities Intermediary,
Commodity Intermediary, any Pledgor or any other Person; provided, however, that
nothing contained in this Section 3.4(c) shall release or relieve any Securities
Intermediary or Commodity Intermediary of its duties and obligations to the
Pledgors or any other Person under any Control Agreement or under applicable
law. Subject to Section 4.12, each Pledgor shall promptly pay all Claims and
fees of whatever kind or nature with respect to the Investment Property and
Pledged Securities pledged by it under this Agreement. In the event any Pledgor
shall fail to make such payment contemplated in the immediately preceding
sentence, the Administrative Agent may do so for the account of such Pledgor and
the Pledgors shall promptly reimburse and indemnify the Administrative Agent for
all costs and expenses incurred by the Administrative Agent under this Section
3.4(c) in accordance with Section 11.3 hereof.

                    (d) Electronic Chattel Paper and Transferable Records. As of
the date hereof no amount individually or in the aggregate in excess of $100,000
payable under or in connection with any of the Pledged Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record,” as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction other than such Electronic Chattel
Paper and transferable records listed in Schedule 11 annexed to the Perfection
Certificate. If at any time after the payment in full of the Revolving Credit
Indebtedness and the termination of the Revolving Credit Documents, any amount
individually or in the aggregate in excess of $100,000 payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, the Pledgor acquiring such
Electronic

16

--------------------------------------------------------------------------------



Chattel Paper or transferable record shall promptly notify the Administrative
Agent thereof and shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under UCC Section
9-105 of such Electronic Chattel Paper or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. After the payment in
full of the Revolving Credit Indebtedness and the termination of the Revolving
Credit Documents, the Administrative Agent agrees with such Pledgor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under UCC Section
9-105 or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act of Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.

                    (e) Letter-of-Credit Rights. If such Pledgor is at any time
after the payment in full of the Revolving Credit Indebtedness and the
termination of the Revolving Credit Documents, a beneficiary under a letter of
credit now or hereafter issued in favor of such Pledgor in an amount
individually or in the aggregate in excess of $100,000, such Pledgor shall
promptly notify the Administrative Agent thereof and such Pledgor shall,
pursuant to an agreement in form and substance satisfactory to the
Administrative Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the letter of credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be applied as provided in the
Credit Agreement.

                    (f) Commercial Tort Claims. As of the date hereof it holds
no Commercial Tort Claims other than those listed in Schedule 14 annexed to the
Perfection Certificate. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim having a 17 value individually or in the aggregate in
excess of $100,000, such Pledgor shall immediately notify the Administrative
Agent in writing signed by such Pledgor of the brief details thereof and grant
to the Administrative Agent in such writing a security interest therein and in
the Proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Administrative Agent.

                    (g) Landlord Lien Waivers/Bailee Letters/Processor
Agreements. After the payment in full of the Revolving Credit Indebtedness and
the termination of the Revolving Credit Documents, to the extent required under
the Credit Agreement, such Pledgor shall obtain a waiver of bailee’s, landlord’s
or other applicable possessory lien and obtain a bailee letter, landlord lien
waiver or processor agreement, as applicable and in form and substance
reasonably satisfactory to the Administrative Agent, from each bailee, landlord
and third party processor who from time to time has possession of Pledged
Collateral or who leases or subleases premises to such Pledgor at which Pledged
Collateral is located.

17

--------------------------------------------------------------------------------



                    Section 3.5 Joinder of Additional Pledgors. The Pledgors
shall cause each Subsidiary of the Borrowers which, from time to time, after the
date hereof shall be required to pledge any assets to the Administrative Agent
for the benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Administrative Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 annexed hereto within five (5)
Business Days on which it was acquired or created and (ii) a Perfection
Certificate, in each case, within five (5) Business Days of the date on which it
was acquired or created and, upon such execution and delivery, such Subsidiary
shall constitute a “Borrower” or “Guarantor”, as applicable, and a “Pledgor” for
all purposes hereunder with the same force and effect as if originally named as
a Borrower or Guarantor, as applicable, and Pledgor herein. The execution and
delivery of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Borrower,
Guarantor and Pledgor as a party to this Agreement.

                    Section 3.6 Supplements; Further Assurances. Each Pledgor
shall take such further actions, and execute and deliver to the Administrative
Agent such additional assignments, agreements, supplements, powers and
instruments, as the Administrative Agent may in its reasonable judgment deem
necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Administrative Agent or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Administrative Agent from time to time upon reasonable request such
lists, descriptions and designations of the Pledged Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments. If an Event of Default has occurred and is
continuing, the Administrative Agent may institute and maintain, in its own name
or in the name of any Pledgor, such suits and proceedings as the Administrative
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or the perfection thereof in the Pledged
Collateral. All of the foregoing shall be at the sole cost and expense of the
Pledgors. The Pledgors and the Administrative Agent acknowledge that this
Agreement is intended to grant to the Administrative Agent for the benefit of
the Secured Parties a security interest in and Lien upon the Pledged Collateral
and shall not constitute or create a present assignment of any of the Pledged
Collateral.

ARTICLE IV.

REPRESENTATIONS, WARRANTIES AND COVENANTS

                    Each Pledgor represents, warrants and covenants as follows:

                    Section 4.1 Title. No financing statement or other public
notice with respect to all or any part of the Pledged Collateral is on file or
of record in any public office, except such as

18

--------------------------------------------------------------------------------



have been filed in favor of the Administrative Agent pursuant to this Agreement
or as are permitted by the Credit Agreement. No Person other than the
Administrative Agent has control or possession of all or any part of the Pledged
Collateral, except as permitted by the Credit Agreement.

                    Section 4.2 Limitation on Liens; Defense of Claims;
Transferability of Pledged Collateral. Each Pledgor is as of the date hereof,
and, as to Pledged Collateral acquired by it from time to time after the date
hereof, such Pledgor will be, the sole direct and beneficial owner of all
Pledged Collateral pledged by it hereunder free from any Lien or other right,
title or interest of any Person other than the Permitted Liens. Each Pledgor
shall, at its own cost and expense, defend title to the Pledged Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Administrative Agent and the priority thereof against all claims
and demands of all Persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Permitted Liens. There is no agreement, and no Pledgor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgors’ obligations or the rights of the Administrative Agent
hereunder.

                    Section 4.3 Chief Executive Office; Change of Name;
Jurisdiction of Organization. (a) The exact legal name, type of organization,
jurisdiction of organization, Federal Taxpayer Identification Number,
organizational identification number (if any) and chief executive office of such
Pledgor is indicated set forth in Schedules 1(a) and 2(a) annexed to the
Perfection Certificate. Such Pledgor shall not change (i) its corporate name,
(ii) the location of its chief executive office, its principal place of
business, any office in which it maintains books or records relating to Pledged
Collateral owned by it or any office or facility at which Pledged Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) its identity or type of organization or corporate structure,
(iv) its Federal Taxpayer Identification Number or organizational identification
number or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction), except
in accordance with Section 5.13 of the Credit Agreement. Each Pledgor agrees to
promptly provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

                    (a) To the extent that UCC financing statements of the
Pledgors need to be amended as a result of any of the changes described in
Section 4.3(a), if any Pledgor fails to provide information to the
Administrative Agent about such changes on a timely basis, the Administrative
Agent shall not be liable or responsible to any party for any failure to
maintain a perfected security interest in such Pledgor’s property constituting
Pledged Collateral, for which the Administrative Agent needed to have
information relating to such changes. The Administrative Agent shall have no
duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

                    Section 4.4 Location of Collateral.. All Collateral of such
Pledgor is located at the locations listed in Schedules 2(a) through 2(e)
annexed to the Perfection Certificate. Except

19

--------------------------------------------------------------------------------



as expressly permitted herein or in the Credit Agreement, such Pledgor shall not
move any Collateral to any location other than one within the continental United
States that is listed in such Schedules of the Perfection Certificate unless and
until (i) it shall have given the Administrative Agent not less than 30 days’
prior written notice (in the form of an officers’ certificate) of its intention
so to do, clearly describing such new location within the continental United
States and providing such other information in connection therewith as the
Administrative Agent may request and (ii) with respect to such new location,
such Pledgor shall have taken all action reasonably satisfactory to the
Administrative Agent to maintain the perfection and priority of the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Pledged Collateral intended to be granted hereby, including, without
limitation, complying with the provisions of Section 3.4(g) to obtain a waiver
of any bailee’s, landlord’s or other applicable possessory lien and obtain a
bailee letter, landlord lien waiver or processor agreement, as applicable.

                    Section 4.5 Condition and Maintenance of Equipment. The
Equipment of such Pledgor is in good repair, working order and condition,
reasonable wear and tear excepted. Each Pledgor shall cause the Equipment to be
maintained and preserved in good repair, working order and condition, reasonable
wear and tear excepted, and shall as quickly as commercially practicable make or
cause to be made all repairs, replacements and other improvements which are
necessary or appropriate in the conduct of such Pledgor’s business.

                    Section 4.6 Corporate Names; Prior Transactions. Such
Pledgor has not, during the past five years, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business, except as set
forth in Schedules 1(b), 1(c) and 3 annexed to the Perfection Certificate.

                    Section 4.7 Due Authorization and Issuance. All of the
Initial Pledged Shares have been, and to the extent any Pledged Shares are
hereafter issued, such shares will be, upon such issuance, duly authorized,
validly issued and fully paid and non-assessable. All of the Initial Pledged
Interests have been fully paid for, and there is no amount or other obligation
owing by any Pledgor to any issuer of the Initial Pledged Interests in exchange
for or in connection with the issuance of the Initial Pledged Interests or any
Pledgor’s status as a partner or a member of any issuer of the Initial Pledged
Interests.

                    Section 4.8 No Claims. Such Pledgor owns or has rights to
use all of the Pledged Collateral pledged by it hereunder and all rights with
respect to any of the foregoing used in, necessary for or material to such
Pledgor’s business as currently conducted. The use by such Pledgor of such
Pledged Collateral and all such rights with respect to the foregoing do not
infringe on the rights of any Person other than such infringement which would
not, individually or in the aggregate, result in a Material Adverse Effect. No
claim has been made and remains outstanding that such Pledgor’s use of any
Pledged Collateral does or may violate the rights of any third Person that would
individually, or in the aggregate, have a Material Adverse Effect.

                    Section 4.9 No Conflicts, Consents, etc. Other than the
filing, registrations and recordings described in Section 3.3, no consent of any
party (including, without limitation, equity holders or creditors of such
Pledgor) and no consent, authorization, approval, license or

20

--------------------------------------------------------------------------------



other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required (A) for the pledge by such Pledgor
of the Pledged Collateral pledged by it pursuant to this Agreement or for the
execution, delivery or performance hereof by such Pledgor, (B) for the exercise
by the Administrative Agent of the voting or other rights provided for in this
Agreement or (C) for the exercise by the Administrative Agent of the remedies in
respect of the Pledged Collateral pursuant to this Agreement. In the event that
the Administrative Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in this Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the
Administrative Agent, such Pledgor agrees to use its best efforts to assist and
aid the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

                    Section 4.10 Pledged Collateral. All information set forth
herein and all information contained in any documents, schedules and lists
heretofore delivered to any Secured Party in connection with this Agreement, in
each case, relating to the Pledged Collateral (including all information set
forth on the schedules annexed to the Perfection Certificate), is accurate and
complete in all material respects. Pledgors shall deliver to the Administrative
Agent a Perfection Certificate Supplement on an annual basis as required under
the Credit Agreement.

                    Section 4.11 Insurance. In the event that the proceeds of
any insurance claim are paid after the Administrative Agent has exercised its
right to foreclose after an Event of Default such Net Cash Proceeds shall be
paid to the Administrative Agent to be applied in accordance with the provisions
of Section 8.02 of the Credit Agreement. The Administrative Agent shall retain
its interest in the insurance policies required to be maintained pursuant to the
Credit Agreement during any redemption period.

                    Section 4.12 Payment of Taxes; Compliance with Laws;
Contested Liens; Claims. Each Pledgor represents and warrants that all Claims
imposed upon or assessed against the Pledged Collateral have been paid and
discharged except to the extent such Claims are permitted to exist or be
contested under the Credit Agreement. Each Pledgor shall comply with all
Requirements of Law applicable to the Pledged Collateral the failure with which
to comply would, individually or in the aggregate, have a Material Adverse
Effect. Each Pledgor may at its own expense contest the validity, amount or
applicability of any Claims so long as the contest thereof shall be conducted in
accordance with, and permitted pursuant to the provisions of, the Credit
Agreement. Notwithstanding the foregoing provisions of this Section 4.12, no
contest of any such obligation may be pursued by such Pledgor if such contest
would expose the Administrative Agent or any other Secured Party to (i) any
possible criminal liability or (ii) any additional civil liability for failure
to comply with such obligations unless such Pledgor shall have furnished a bond
or other security therefor satisfactory to the Administrative Agent, or such
Secured Party, as the case may be.

                    Section 4.13 Access to Pledged Collateral, Books and
Records; Other Information. Upon reasonable prior notice to each Pledgor, the
Administrative Agent, its agents, accountants and attorneys shall have full and
free access to visit and inspect, as applicable, during normal business hours
and such other reasonable times as may be requested by the

21

--------------------------------------------------------------------------------



Administrative Agent, all of the Pledged Collateral and Mortgaged Property
including, without limitation, all of the books, correspondence and records of
such Pledgor relating thereto. The Administrative Agent and its representatives
may examine the same, take extracts therefrom and make photocopies thereof, and
such Pledgor agrees to render to the Administrative Agent, at such Pledgor’s
cost and expense, such clerical and other assistance as may be reasonably
requested by the Administrative Agent with regard thereto. Such Pledgor shall,
at any and all times, within a reasonable time after written request by the
Administrative Agent, furnish or cause to be furnished to the Administrative
Agent, in such manner and in such detail as may be reasonably requested by the
Administrative Agent, additional information with respect to the Pledged
Collateral.

                    Section 4.14 Third Party Consents Relating to Intellectual
Property Collateral. Each Pledgor shall use reasonable commercial efforts to
obtain the consent of third parties to the extent such consent is necessary or
desirable to create a valid, perfected security interest in favor of the
Administrative Agent in any Intellectual Property Collateral, including, without
limitation, intent-to-use trademark applications.

ARTICLE V.

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

                    Section 5.1 Pledge of Additional Securities Collateral. Each
Pledgor shall, upon obtaining any additional Securities Collateral, accept the
same in trust for the benefit of the Administrative Agent and forthwith deliver
to the Administrative Agent a pledge amendment, duly executed by such Pledgor,
in substantially the form of Exhibit 2 annexed hereto (each, a “Pledge
Amendment”), and the certificates and other documents to the extent required
under Section 3.1 and Section 3.2 hereof in respect of the additional Pledged
Securities or under Section 3.4(a) in respect of additional Pledged Notes which
are to be pledged pursuant to this Agreement, and confirming the attachment of
the Lien hereby created on and in respect of such additional Pledged Securities
or Pledged Notes. Each Pledgor hereby authorizes the Administrative Agent to
attach each Pledge Amendment to this Agreement and agrees that all Pledged
Securities or Pledged Notes listed on any Pledge Amendment delivered to the
Administrative Agent or the Revolving Credit Agent shall for all purposes
hereunder be considered Pledged Collateral.

                    Section 5.2 Voting Rights; Distributions; etc.

                    (a) So long as no Event of Default shall have occurred and
be continuing:

                         (i) Each Pledgor shall be entitled to exercise any and
all voting and other consensual rights pertaining to the Securities Collateral
or any part thereof for any purpose not inconsistent with the terms or purposes
hereof, the Credit Agreement or any other document evidencing the Obligations.

                         (ii) Each Pledgor shall be entitled to receive and
retain any and all Distributions, but only if and to the extent made in
accordance with the provisions of the Credit

22

--------------------------------------------------------------------------------



Agreement; provided, however, that any and all such Distributions made at any
time after the payment in full of the Revolving Credit Indebtedness and the
termination of the Revolving Credit Documents and consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Pledgor and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

                         (iii) The Administrative Agent shall be deemed without
further action or formality to have granted to each Pledgor all necessary
consents relating to voting rights and shall, if necessary, upon written request
of any Pledgor and at the sole cost and expense of the Pledgors, from time to
time execute and deliver (or cause to be executed and delivered) to such Pledgor
all such instruments as such Pledgor may reasonably request in order to permit
such Pledgor to exercise the voting and other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) hereof and to receive the Distributions
which it is authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof.

                    (b) Upon the occurrence and during the continuance of any
Event of Default at any time after the payment in full of the Revolving Credit
Indebtedness and the termination of the Revolving Credit Documents:

                         (i) All rights of each Pledgor to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to Section 5.2(a)(i) hereof shall cease, and all such rights shall thereupon
become vested in the Administrative Agent, which shall thereupon have the sole
right to exercise such voting and other consensual rights.

                         (ii) All rights of each Pledgor to receive
Distributions which it would otherwise be authorized to receive and retain
pursuant to Section 5.2(a)(ii) hereof shall cease and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to receive and hold as Pledged Collateral such Distributions;

provided, that, upon a waiver or cure, if any, of such Event of Default, the
rights of the Pledgor under such Sections 5.2(a)(i) and 5.2 (a)(ii) shall revert
to such Pledgor.

                    (c) Each Pledgor shall, at its sole cost and expense, from
time to time execute and deliver to the Administrative Agent appropriate
instruments as the Administrative Agent may reasonably request in order to
permit the Administrative Agent to exercise the voting and other rights which it
may be entitled to exercise pursuant to Section 5.2(b)(i) hereof and to receive
all Distributions which it may be entitled to receive under Section 5.2(b)(ii)
hereof.

                    (d) All Distributions which are received by any Pledgor
contrary to the provisions of Section 5.2(a)(ii) or Section 5.2(b)(ii) hereof
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Pledgor and shall immediately be paid over
to the Administrative Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

                    Section 5.3 Operative Agreements. Each Pledgor has delivered
to the Administrative Agent true, correct and complete copies of the Operative
Agreements. The

23

--------------------------------------------------------------------------------



Operative Agreements are in full force and effect, have not as of the date
hereof been amended or modified except as disclosed to the Administrative Agent,
and there is no existing default by any party thereunder or any event which,
with the giving of notice or passage of time or both, would constitute a default
by any party thereunder. Each Pledgor shall deliver to the Administrative Agent
a copy of any notice of default given or received by it under any Operative
Agreement within ten (10) days after such Pledgor gives or receives such notice.
No Pledgor will terminate or agree to terminate any Operative Agreement or make
any amendment or modification to any Operative Agreement except as expressly
permitted by the terms of the Credit Agreement.

                    Section 5.4 Defaults, etc. Such Pledgor is not in default in
the payment of any portion of any mandatory capital contribution, if any,
required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not in
violation of any other provisions of any such agreement to which such Pledgor is
a party, or otherwise in default or violation thereunder. No Securities
Collateral pledged by such Pledgor is subject to any defense, offset or
counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any Person with respect thereto, and as of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Operative Agreements and certificates, if any, delivered to the Revolving
Credit Agent) which evidence any Pledged Securities of such Pledgor.

                    Section 5.5 Certain Agreements of Pledgors As Issuers and
Holders of Equity Interests.

                         (i) In the case of each Pledgor which is an issuer of
Securities Collateral, such Pledgor agrees to be bound by the terms of this
Agreement relating to the Securities Collateral issued by it and will comply
with such terms insofar as such terms are applicable to it.

                         (ii) In the case of each Pledgor which is a partner or
member in a partnership, limited liability company or other entity, such Pledgor
hereby consents to the extent required by the applicable Operative Agreement to
the pledge by each other Pledgor, pursuant to the terms hereof, of the Pledged
Interests in such partnership, limited liability company or other entity and,
upon the occurrence and during the continuance of an Event of Default, to the
transfer of such Pledged Interests to the Administrative Agent or its nominee
and to the substitution of the Administrative Agent or its nominee as a
substituted partner or member in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner or a
limited partner or member, as the case may be.

ARTICLE VI.

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

                    Section 6.1 Grant of License. For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise

24

--------------------------------------------------------------------------------



such rights and remedies, and for no other purpose, each Pledgor hereby grants
to the Administrative Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

                    Section 6.2 Registrations. Except pursuant to Licenses that
are listed in Schedules 13(a) and 13(b) annexed to the Perfection Certificate,
and except as permitted by the Credit Agreement, on and as of the date hereof
(i) one Pledgor owns or at least one Pledgor possesses the right to use any
Copyright, Patent or Trademark listed in Schedules 13(a) and 13(b) annexed to
the Perfection Certificate, (ii) no Pledgor has granted permission to enable any
other Person to use, any Copyright, Patent or Trademark listed in Schedules
13(a) and 13(b) annexed to the Perfection Certificate, and (iii) all
registrations listed in Schedules 13(a) and 13(b) annexed to the Perfection
Certificate are valid and in full force and effect.

                    Section 6.3 No Violations or Proceedings. To each Pledgor’s
knowledge, on and as of the date hereof, there is no material violation by
others of any right of such Pledgor with respect to any Copyright, Patent or
Trademark listed in Schedules 13(a) and 13(b) annexed to the Perfection
Certificate, respectively, pledged by it under the name of such Pledgor.

                    Section 6.4 Protection of Administrative Agent’s Security.
On a continuing basis, each Pledgor shall, at its sole cost and expense, (a)
promptly following its becoming aware thereof, notify the Administrative Agent
of (i) any materially adverse determination in any proceeding in the United
States Patent and Trademark Office or the United States Copyright Office with
respect to any material Patent, Trademark or Copyright or (ii) the institution
of any proceeding or any adverse determination in any Federal, state or local
court or administrative body regarding such Pledgor’s claim of ownership in or
right to use any of the Intellectual Property Collateral material to the use and
operation of the Pledged Collateral or Mortgaged Property, its right to register
such Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (b) maintain and protect the Intellectual
Property Collateral material to the use and operation of the Pledged Collateral
or Mortgaged Property as presently used and operated and as contemplated by the
Credit Agreement, (c) not permit to lapse or become abandoned any Intellectual
Property Collateral material to the use and operation of the Pledged Collateral
or Mortgaged Property as presently used and operated and as contemplated by the
Credit Agreement, and not settle or compromise any pending or future litigation
or administrative proceeding with respect to such Intellectual Property
Collateral, in each case except as shall be consistent with commercially
reasonable business judgment, (d) upon such Pledgor obtaining knowledge thereof,
promptly notify the Administrative Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
the Intellectual Property Collateral or any portion thereof material to the use
and operation of the Pledged Collateral or Mortgaged Property, the ability of
such Pledgor or the Administrative Agent to dispose of the Intellectual Property
Collateral or any portion thereof or the rights and remedies of the
Administrative Agent in relation thereto including, without limitation, a levy
or threat of levy or any legal process against the Intellectual Property
Collateral or any portion thereof, (e) not license the Intellectual Property
Collateral other than licenses

25

--------------------------------------------------------------------------------



entered into by such Pledgor in, or incidental to, the ordinary course of
business or in connection with the sale of the “Gorham” silver business as
contemplated by the Credit Agreement, or amend or permit the amendment of any of
the licenses in a manner that materially and adversely affects the right to
receive payments thereunder, or in any manner that would materially impair the
value of the Intellectual Property Collateral or the Lien on and security
interest in the Intellectual Property Collateral intended to be granted to the
Administrative Agent for the benefit of the Secured Parties, without the consent
of the Administrative Agent, (f) until the Administrative Agent exercises its
rights to make collection, diligently keep adequate records respecting the
Intellectual Property Collateral and (g) furnish to the Administrative Agent
from time to time upon the Administrative Agent’s reasonable request therefor
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to the Intellectual Property Collateral as the Administrative Agent
may from time to time reasonably request. Notwithstanding the foregoing nothing
herein shall prevent any Pledgor from selling, disposing of or otherwise using
any Intellectual Property Collateral as permitted under the Credit Agreement.

                    Section 6.5 After-Acquired Property. If any Pledgor shall,
at any time before the Obligations have been paid in full in cash, (a) obtain
any rights to any additional Intellectual Property Collateral or (b) become
entitled to the benefit of any additional Intellectual Property Collateral or
any renewal or extension thereof, including any reissue, division, continuation,
or continuation-in-part of any Intellectual Property Collateral, or any
improvement on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (a) or (b) of
this Section 6.5 with respect to such Pledgor shall automatically constitute
Intellectual Property Collateral if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall promptly (i) provide to the Administrative Agent
written notice of any of the foregoing and (ii) confirm the attachment of the
Lien and security interest created by this Agreement to any rights described in
clauses (a) and (b) of the immediately preceding sentence of this Section 6.5 by
execution of an instrument in form reasonably acceptable to the Administrative
Agent.

                    Section 6.6 Modifications. Each Pledgor authorizes the
Administrative Agent to modify this Agreement by amending Schedules 13(a) and
13(b) annexed to the Perfection Certificate to include any Intellectual Property
Collateral acquired or arising after the date hereof of such Pledgor including,
without limitation, any of the items listed in Section 6.5 hereof.

                    Section 6.7 Litigation. Unless there shall occur and be
continuing any Event of Default, each Pledgor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at the sole cost and expense of the Pledgors, such applications for protection
of the Intellectual Property Collateral and suits, proceedings or other actions
to prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral in the name of the appropriate Pledgor and/or bring suit in the name
of any Pledgor, the Administrative Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit, each Pledgor shall, at

26

--------------------------------------------------------------------------------



the reasonable request of the Administrative Agent, do any and all lawful acts
and execute any and all documents reasonably requested by the Administrative
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Administrative Agent, as the case may be, for all costs and
expenses reasonably incurred by the Administrative Agent in the exercise of its
rights under this Section 6.7 in accordance with Section 11.3 hereof. In the
event that the Administrative Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of the Administrative Agent, to take all commercially reasonable actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property Collateral by others and
for that purpose agrees to diligently maintain any suit, proceeding or other
action against any Person so infringing necessary to prevent such infringement.

                    Section 6.8 U.S. Intent-to-Use Trademark Applications.
Notwithstanding the provisions of Section 2.1, Article VI and Section 9.6, the
Administrative Agent acquires no security interest or other rights in the United
States for any Trademark that is the subject of an intent-to-use application
before the U.S. Patent and Trademark Office until such time as a verified
amendment to allege use or verified statement of use is filed with the U.S.
Patent and Trademark Office for such application or the Administrative Agent
arranges for an assignment of such Trademarks from the Administrative Agent to a
purchaser that would satisfy the requirements of Section 10 of the Lanham Act,
15 U.S.C. Section 1060. At the time the Administrative Agent seeks to transfer
all other Trademarks pursuant to Section 6.1, it may also transfer any U.S.
intent-to-use applications provided that such applications satisfy the
conditions of the preceding sentence. In Schedule 13(a) and 13(b) annexed to the
Perfection Certificate and in any reports produced under this Article VI, each
Pledgor shall clearly identify each U.S. intent-to-use trademark application for
which a verified amendment to allege use or statement of use has not been filed.

ARTICLE VII.

CERTAIN PROVISIONS CONCERNING ACCOUNTS

                    Section 7.1 Special Representations and Warranties. As of
the time when each of its Accounts arises, each Pledgor shall be deemed to have
represented and warranted that such Account and all records, papers and
documents relating thereto (a) are genuine and correct and in all material
respects what they purport to be, (b) represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, (c) are in all material
respects in compliance and conform with all applicable Federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.

                    Section 7.2 Maintenance of Records. Each Pledgor shall keep
and maintain at its own cost and expense complete records of each Account, in a
manner consistent with prudent business practice, including, without limitation,
records of all payments received, all credits

27

--------------------------------------------------------------------------------



granted thereon, all merchandise returned and all other documentation relating
thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense, upon the
Administrative Agent’s demand made at any time after the occurrence and during
the continuance of any Event of Default at any time after the payment in full of
the Revolving Credit Indebtedness and the termination of the Revolving Credit
Documents, deliver all tangible evidence of Accounts, including, without
limitation, all documents evidencing Accounts and any books and records relating
thereto to the Administrative Agent or to its representatives (copies of which
evidence and books and records may be retained by such Pledgor). Upon the
occurrence and during the continuance of any Event of Default at any time after
the payment in full of the Revolving Credit Indebtedness and the termination of
the Revolving Credit Documents, the Administrative Agent may transfer a full and
complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Accounts to and for the use by
any person that has acquired or is contemplating acquisition of an interest in
the Accounts or the Administrative Agent’s security interest therein without the
consent of any Pledgor.

                    Section 7.3 Legend. Each Pledgor shall legend, at the
request of the Administrative Agent, made at any time after the occurrence of
any Event of Default at any time after the payment in full of the Revolving
Credit Indebtedness and the termination of the Revolving Credit Documents and in
form and manner satisfactory to the Administrative Agent, the Accounts and the
other books, records and documents of such Pledgor evidencing or pertaining to
the Accounts with an appropriate reference to the fact that the Accounts have
been assigned to the Administrative Agent for the benefit of the Secured Parties
and that the Administrative Agent has a security interest therein.

                    Section 7.4 Modification of Terms, etc. No Pledgor shall
rescind or cancel any indebtedness evidenced by any Account or modify any term
thereof or make any adjustment with respect thereto except in the ordinary
course of business consistent with prudent business practice, or extend or renew
any such indebtedness except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Account or interest therein except
in the ordinary course of business consistent with prudent business practice
without the prior written consent of the Administrative Agent. Each Pledgor
shall timely fulfill all obligations on its part to be fulfilled under or in
connection with the Accounts.

                    Section 7.5 Collection. Each Pledgor shall cause to be
collected from the account debtor of each of the Accounts, as and when due in
the ordinary course of business consistent with prudent business practice
(including, without limitation, Accounts that are delinquent, such Accounts to
be collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Account, and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account, except that any Pledgor may, with respect
to an Account, allow in the ordinary course of business (i) a refund or credit
due as a result of returned or damaged or defective merchandise and (ii) such
extensions of time to pay amounts due in respect of Accounts and such other
modifications of payment terms or settlements in respect of Accounts as shall be
commercially reasonable in the circumstances, all in accordance with such
Pledgor’s ordinary course of business consistent with its collection practices
as in effect from time to time. The costs and expenses (including, without
limitation, attorneys’ fees) of collection, in any case,

28

--------------------------------------------------------------------------------



whether incurred by any Pledgor, the Administrative Agent or any Secured Party,
shall be paid by the Pledgors.

ARTICLE VIII.

TRANSFERS AND OTHER LIENS

                    Section 8.1 Transfers of and other Liens on Pledged
Collateral. No Pledgor shall (i) sell, convey, assign or otherwise dispose of,
or grant any option with respect to, or (ii) grant, convey or permit to exist
any Lien on, any of the Pledged Collateral pledged by it hereunder except, in
each case, as permitted by the Credit Agreement.

ARTICLE IX.
REMEDIES

                    Section 9.1 Remedies. (a) Upon the occurrence and during the
continuance of any Event of Default the Administrative Agent may from time to
time exercise the following rights and remedies (alternatively, successively or
concurrently on any one or more occasions) in respect of the Pledged Collateral,
in addition to the other rights and remedies provided for herein or otherwise
available to it:

                         (i) Personally, or by agents or attorneys, immediately
take possession of the Pledged Collateral or any part thereof, from any Pledgor
or any other Person who then has possession of any part thereof with or without
notice or process of law, and for that purpose may enter upon any Pledgor’s
premises where any of the Pledged Collateral is located, remove such Pledged
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Pledged Collateral and use in
connection with such removal and possession any and all services, supplies, aids
and other facilities of any Pledgor;

                         (ii) Demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of the Pledged Collateral
including, without limitation, instructing the obligor or obligors on any
agreement, instrument or other obligation constituting part of the Pledged
Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to the Administrative Agent, and in
connection with any of the foregoing, compromise, settle, extend the time for
payment and make other modifications with respect thereto; provided, however,
that in the event that any such payments are made directly to any Pledgor, prior
to receipt by any such obligor of such instruction, such Pledgor shall segregate
all amounts received pursuant thereto in trust for the benefit of the
Administrative Agent and shall promptly (but in no event later than one (1)
Business Day after receipt thereof) pay such amounts to the Administrative
Agent;

                         (iii) Sell, assign, grant a license to use or otherwise
liquidate, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate, any and all investments made in whole or in part with the
Pledged Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation;

                         (iv) Take possession of the Pledged Collateral or any
part thereof, by directing any Pledgor in writing to deliver the same to the
Administrative Agent at any place or

29

--------------------------------------------------------------------------------



places so designated by the Administrative Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and there delivered to the
Administrative Agent, (B) store and keep any Pledged Collateral so delivered to
the Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(a)(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Administrative Agent shall be entitled to a
decree requiring specific performance by any Pledgor of such obligation;

                         (v) Withdraw all moneys, instruments, securities and
other property in any bank, financial securities, deposit or other account of
any Pledgor constituting Pledged Collateral for application to the Obligations
as provided in Article X hereof;

                         (vi) Retain and apply the Distributions to the
Obligations as provided in Article X hereof;

                         (vii) Exercise any and all rights as beneficial and
legal owner of the Pledged Collateral, including, without limitation, perfecting
assignment of and exercising any and all voting, consensual and other rights and
powers with respect to any Pledged Collateral; and

                         (viii) Exercise all the rights and remedies of a
secured party under the UCC, and the Administrative Agent may also in its sole
discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or grant a license to use the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Administrative Agent may deem commercially reasonable. The
Administrative Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of any or all
of the Pledged Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Obligations owed to such Person as a credit on
account of the purchase price of any Pledged Collateral payable by such Person
at such sale. Each purchaser, assignee, licensee or recipient at any such sale
shall acquire the property sold, assigned or licensed absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives, to
the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Administrative Agent
shall not be obligated to make any sale of Pledged Collateral regardless of
notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Administrative Agent
arising by reason of the fact that the price at which any Pledged Collateral may
have been sold, assigned or licensed at such a private sale was less than the
price which might have been obtained at a public sale,

30

--------------------------------------------------------------------------------



even if the Administrative Agent accepts the first offer received and does not
offer such Pledged Collateral to more than one offeree.

                    Section 9.2 Notice of Sale. Each Pledgor acknowledges and
agrees that, to the extent notice of sale or other disposition of Pledged
Collateral shall be required by law, ten (10) days’ prior notice to such Pledgor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying (as permitted under law) any right to
notification of sale or other intended disposition.

                    Section 9.3 Waiver of Notice and Claims. Each Pledgor hereby
waives, to the fullest extent permitted by applicable law, notice or judicial
hearing in connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Pledged Collateral, including,
without limitation, any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (a) all damages occasioned by such taking of
possession, (b) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (c) all rights of redemption, appraisal, valuation,
stay, extension or moratorium now or hereafter in force under any applicable
law. The Administrative Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article IX in the absence of gross negligence or
willful misconduct. Any sale of, or the grant of options to purchase, or any
other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all Persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

                    Section 9.4 Certain Sales of Pledged Collateral.

                         (i) Each Pledgor recognizes that, by reason of certain
prohibitions contained in law, rules, regulations or orders of any Governmental
Authority, the Administrative Agent may be compelled, with respect to any sale
of all or any part of the Pledged Collateral, to limit purchasers to those who
meet the requirements of such Governmental Authority. Each Pledgor acknowledges
that any such sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Administrative
Agent shall have no obligation to engage in public sales.

                         (ii) Each Pledgor recognizes that, by reason of certain
prohibitions contained in the Securities Act, and applicable state securities
laws, the Administrative Agent may be compelled, with respect to any sale of all
or any part of the Securities Collateral and Investment Property, to limit
purchasers to Persons who will agree, among other things, to acquire such
Securities Collateral or Investment Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any

31

--------------------------------------------------------------------------------



such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Administrative Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

                         (iii) If the Administrative Agent determines to
exercise its right to sell any or all of the Securities Collateral or Investment
Property, upon written request, the applicable Pledgor shall from time to time
furnish to the Administrative Agent all such information as the Administrative
Agent may request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

                         (iv) Each Pledgor further agrees that a breach of any
of the covenants contained in this Section 9.4 will cause irreparable injury to
the Administrative Agent and other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Pledgor, and
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing.

                    Section 9.5 No Waiver; Cumulative Remedies.

                         (i) No failure on the part of the Administrative Agent
to exercise, no course of dealing with respect to, and no delay on the part of
the Administrative Agent in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. The remedies herein provided are cumulative
and are not exclusive of any remedies provided by law.

                         (ii) In the event that the Administrative Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Administrative Agent, then and in every such case, the
Pledgors, the Administrative Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies and powers of the
Administrative Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

32

--------------------------------------------------------------------------------



                    Section 9.6 Certain Additional Actions Regarding
Intellectual Property. If any Event of Default shall have occurred and be
continuing, upon the written demand of Administrative Agent, each Pledgor shall
execute and deliver to Administrative Agent an assignment or assignments of the
registered Patents, Trademarks and/or Copyrights and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from Administrative Agent,
each Pledgor shall make available to Administrative Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as Administrative Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such Persons shall be
available to perform their prior functions on Administrative Agent’s behalf.

ARTICLE X.

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL
DISPOSITIONS/APPLICATION OF PROCEEDS

                    Section 10.1 Proceeds of Casualty Events and Collateral
Dispositions. The Pledgors shall take all actions required by the Credit
Agreement with respect to any Net Cash Proceeds of any Casualty Event or from
the sale or disposition of any Pledged Collateral.

                    Section 10.2 Application of Proceeds. The proceeds received
by the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with and as set forth in Section 8.02 of the Credit Agreement.

ARTICLE XI.

MISCELLANEOUS

                    Section 11.1 Concerning Administrative Agent.

                         (i) The Administrative Agent has been appointed as
Administrative Agent pursuant to the Credit Agreement. The actions of the
Administrative Agent hereunder are subject to the provisions of the Credit
Agreement. The Administrative Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking action (including, without limitation, the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Administrative Agent by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring

33

--------------------------------------------------------------------------------



Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

                         (ii) The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Administrative Agent nor any
of the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Securities Collateral, whether or not the
Administrative Agent or any other Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Pledged Collateral.

                         (iii) The Administrative Agent shall be entitled to
rely upon any written notice, statement, certificate, order or other document or
any telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and, with respect to all matters
pertaining to this Agreement and its duties hereunder, upon advice of counsel
selected by it.

                         (iv) If any item of Pledged Collateral also constitutes
collateral granted to Administrative Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, Administrative Agent, in its sole discretion, shall
select which provision or provisions shall control.

                    Section 11.2 Administrative Agent May Perform;
Administrative Agent Appointed Attorney-in-Fact. If any Pledgor shall fail to
perform any covenants contained in this Agreement or in the Credit Agreement
(including, without limitation, such Pledgor’s covenants to (a) pay the premiums
in respect of all required insurance policies hereunder, (b) pay Claims, (c)
make repairs, (d) discharge Liens or (e) pay or perform any obligations of such
Pledgor under any Pledged Collateral) or if any warranty on the part of any
Pledgor contained herein shall be breached, the Administrative Agent may (but
shall not be obligated to) do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided, however, that
Administrative Agent shall in no event be bound to inquire into the validity of
any tax, lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of Section 4.12 hereof. Any and all amounts so
expended by the Administrative Agent shall be paid by the Pledgors in accordance
with the provisions of Section 11.3 hereof. Neither the provisions of this
Section 11.2 nor any action taken by Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of warranty form
constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor, or otherwise, from time
to time in the Administrative

34

--------------------------------------------------------------------------------



Agent’s discretion to take any action and to execute any instrument consistent
with the terms of the Credit Agreement and the other Security Documents which
the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof. The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.

                    Section 11.3 Expenses.

                    (a) Each Pledgor will upon demand pay to the Administrative
Agent the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and the reasonable fees and expenses of any
experts and agents which the Administrative Agent may incur in connection with
(i) any action, suit or other proceeding affecting the Pledged Collateral or any
part thereof commenced, in which action, suit or proceeding the Administrative
Agent is made a party or participates or in which the right to use the Pledged
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent to defend or uphold the Lien hereof
(including, without limitation, any action, suit or proceeding to establish or
uphold the compliance of the Pledged Collateral with any requirements of any
Governmental Authority or law), (ii) the collection of the Obligations, (iii)
the enforcement and administration hereof, (iv) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the Pledged
Collateral, (v) the exercise or enforcement of any of the rights of the
Administrative Agent or any Secured Party hereunder or (vi) the failure by any
Pledgor to perform or observe any of the provisions hereof. All amounts expended
by the Administrative Agent and payable by any Pledgor under this Section 11.3
shall be due upon demand therefor (together with interest thereon accruing at
the highest rate then in effect under the Credit Agreement during the period
from and including the date on which such funds were so expended to the date of
repayment) and shall be part of the Obligations.

                    (b) The Pledgors agree, jointly and severally, to indemnify
the Administrative Agent, each Lender, each other Secured Party, each Affiliate
of any of the foregoing Persons and each of their respective directors,
officers, trustees, employees and agents (each such Person being called an
“Indemnitee”), against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges,
expenses and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of this Agreement, the
Credit Agreement, any other Loan Document or any other document evidencing the
Obligations (including, without limitation, any misrepresentation by any Pledgor
in this Agreement, the Credit Agreement, other Loan Document or any other
document evidencing the Obligations); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct or bad faith of such Indemnitee.

                    (c) The provisions of this Section 11.3 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the repayment of any of the Loans, the expiration of the
Commitments, the invalidity or unenforceability of any

35

--------------------------------------------------------------------------------



term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Agents or any Lender. All amounts due
under this Section 11.3 shall be payable promptly (but in any event no more than
10 days following) upon written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

                    Section 11.4 Continuing Security Interest; Assignment. This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (a) be binding upon the Pledgors, their respective successors and
assigns and (b) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of the Administrative Agent and
the other Secured Parties and each of their permitted respective successors,
transferees and assigns. No other Persons (including, without limitation, any
other creditor of any Pledgor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (b), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement and any Lender Hedging Agreement.

                    Section 11.5 Termination; Release. The Pledged Collateral
shall be released from the Lien of this Agreement in accordance with the
provisions of the Credit Agreement. Upon termination hereof or any release of
Pledged Collateral in accordance with the provisions of the Credit Agreement,
the Administrative Agent shall, upon the request and at the sole cost and
expense of the Pledgors, assign, transfer and deliver to Pledgor, against
receipt and without recourse to or warranty by the Administrative Agent except
as to the fact that the Administrative Agent has not encumbered the released
assets, such of the Pledged Collateral to be released (in the case of a release)
as may be in possession of the Administrative Agent and as shall not have been
sold or otherwise applied pursuant to the terms hereof, and, with respect to any
other Pledged Collateral, proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.

                    Section 11.6 Modification in Writing. No amendment,
modification, supplement, termination or waiver of or to any provision hereof,
nor consent to any departure by any Pledgor therefrom, shall be effective unless
the same shall be made in accordance with the terms of the Credit Agreement and
unless in writing and signed by the Administrative Agent and the Pledgors. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

                    Section 11.7 Notices. Unless otherwise provided herein or in
the Credit Agreement, any notice or other communication herein required or
permitted to be given shall be given in the manner and become effective as set
forth in the Credit Agreement, as to any

36

--------------------------------------------------------------------------------



Pledgor, addressed to it at the address of the Borrowers set forth in the Credit
Agreement and as to the Administrative Agent, addressed to it at the address set
forth in the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 11.7.

                    Section 11.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

                    Section 11.9 CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR OR
SECURED PARTY WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS OF
ANY THEREOF, AND BY EXECUTION AND DELIVERY HEREOF, EACH PLEDGOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH
PLEDGOR AGREES THAT SERVICE OF PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWERS AT ITS ADDRESS SET
FORTH IN THE CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. IF ANY AGENT
APPOINTED BY ANY PLEDGOR REFUSES TO ACCEPT SERVICE, SUCH PLEDGOR HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST
ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION. THE PLEDGORS HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

                    Section 11.10 Severability of Provisions. Any provision
hereof which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

                    Section 11.11 Execution in Counterparts. This Agreement and
any amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by

37

--------------------------------------------------------------------------------



telecopy or by email in PDF format shall be as effective as a delivery of a
manually executed counterpart of this Agreement.

                    Section 11.12 Business Days. In the event any time period or
any date provided in this Agreement ends or falls on a day other than a Business
Day, then such time period shall be deemed to end and such date shall be deemed
to fall on the next succeeding Business Day, and performance herein may be made
on such Business Day, with the same force and effect as if made on such other
day.

                    Section 11.13 No Credit for Payment of Taxes or Imposition.
Such Pledgor shall not be entitled to any credit against the principal, premium,
if any, or interest payable under the Credit Agreement, and such Pledgor shall
not be entitled to any credit against any other sums which may become payable
under the terms thereof or hereof, by reason of the payment of any Tax on the
Pledged Collateral or any part thereof.

                    Section 11.14 No Claims Against Administrative Agent.
Nothing contained in this Agreement shall constitute any consent or request by
the Administrative Agent, express or implied, for the performance of any labor
or services or the furnishing of any materials or other property in respect of
the Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

                    Section 11.15 No Release. Nothing set forth in this
Agreement shall relieve any Pledgor from the performance of any term, covenant,
condition or agreement on such Pledgor’s part to be performed or observed under
or in respect of any of the Pledged Collateral or from any liability to any
Person under or in respect of any of the Pledged Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. The obligations of each
Pledgor contained in this Section 11.15 shall survive the termination hereof and
the discharge of such Pledgor’s other obligations under this Agreement, the
Credit Agreement and the other Loan Documents.

                    Section 11.16 Obligations Absolute. All obligations of each
Pledgor hereunder shall be absolute and unconditional irrespective of:

                         (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Pledgor;

38

--------------------------------------------------------------------------------



                         (ii) any lack of validity or enforceability of the
Credit Agreement, any Lender Hedging Agreement or any other Loan Document, or
any other agreement or instrument relating thereto;

                         (iii) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any Lender Hedging Agreement or any other Loan Document or any other
agreement or instrument relating thereto;

                         (iv) any pledge, exchange, release or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Obligations;

                         (v) any exercise, non-exercise or waiver of any right,
remedy, power or privilege under or in respect hereof, the Credit Agreement, any
Lender Hedging Agreement or any other Loan Document except as specifically set
forth in a waiver granted pursuant to the provisions of Section 11.6 hereof; or

                         (vi) any other circumstances which might otherwise
constitute a defense available to, or a discharge of, any Pledgor.

                    Section 11.17 Amendment and Restatement. It is the intention
of each of the parties hereto that the Existing Security Agreement be amended
and restated in its entirety as set forth herein. Each Pledgor hereby confirms
that the Lien it has granted to the Administrative Agent for the benefit of the
Revolving Lenders under the Existing Security Agreement shall be and remains a
continuing lien on and security interest in and to such Pledgor’s right, title
and interest in, to and under all Collateral as collateral security for the
prompt payment and performance in full when due of the Obligations (whether at
stated maturity, by acceleration or otherwise).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

39

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Pledgors and the Administrative
Agent have caused this Agreement to be duly executed and delivered by their duly
authorized officers as of the date first above written.

 

 

 

 

PLEDGORS:

 

 

 

D 56, INC.

 

LENOX RETAIL, INC.

 

LENOX, INCORPORATED

 

LENOX GROUP INC.

 

FL56 INTERMEDIATE CORP.

 

LENOX SALES, INC.

 

 

 

By:

     /s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX WORLDWIDE, LLC

 

 

 

 

By:

     /s/ David B. O’Connell

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. O’Connell

 

 

Title: Chief Executive Officer & President

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent

 

 

 

 

By:

     /s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

     /s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

[Signature Page – Lenox Term Loan Amended and Restated Security Agreement]

--------------------------------------------------------------------------------



EXHIBIT 1

[Form of]

ISSUERS ACKNOWLEDGMENT

                    The undersigned hereby (i) acknowledges receipt of a copy of
that certain security agreement (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), dated as of [                    ], made
by [                 ], a [           ] (the “Borrower”), and the Guarantors
party thereto in favor of [_____________________], as Administrative Agent (in
such capacity and together with any successors in such capacity, the
“Administrative Agent”), (ii) agrees promptly to note on its books the security
interests granted to the Administrative Agent and confirmed under the Security
Agreement, (iii) agrees that it will comply with instructions of the
Administrative Agent with respect to the applicable Securities Collateral
without further consent by the applicable Pledgor, (iv) agrees to notify the
Administrative Agent upon obtaining knowledge of any interest in favor of any
Person in the applicable Securities Collateral that is adverse to the interest
of the Administrative Agent therein and (v) waives any right or requirement at
any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Securities Collateral thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.

 

 

 

 

[                                                              ]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


--------------------------------------------------------------------------------



EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

                    This Security Pledge Amendment, dated as of [         ], is
delivered pursuant to Section 5.1 of that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of [                ], made by [                ], a
[           ] (the “Borrower”), and the Guarantors party thereto in favor of
[______________________], as Administrative Agent (in such capacity and together
with any successors in such capacity, the “Administrative Agent”). The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Securities and/or Pledged Notes listed
on this Pledge Amendment shall be deemed to be and shall become part of the
Pledged Collateral and shall secure all Obligations.

PLEDGED SECURITIES

 

 

 

 

 

 

 

 

 

 

 

ISSUER

 

CLASS OF
STOCK OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER
OF SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR OTHER
EQUITY INTERESTS
OF ISSUER

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



PLEDGED NOTES

 

 

 

 

 

 

 

 

 

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST RATE

 

MATURITY DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

 

 

 

[___________________________________],

 

as Pledgor

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

[___________________________],

 

           as Administrative Agent

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

 

     Title:

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

 

     Title:

 


--------------------------------------------------------------------------------



EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]
[Address of New Pledgor]

 

 

[Date]

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Ladies and Gentlemen:

                    Reference is made to that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of [              ], made by [                     ], a [
                    ] (the “Borrower”), and the Guarantors party thereto in
favor of [______________________], as Administrative Agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”).

                    This letter supplements the Security Agreement and is
delivered by the undersigned, [                     ] (the “New Pledgor”),
pursuant to Section 3.5 of the Security Agreement. The New Pledgor hereby agrees
to be bound as a [Borrower] [Guarantor] and as a Pledgor by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the execution date of the Security Agreement. Without limiting the
generality of the foregoing, the New Pledgor hereby grants and pledges to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a [Borrower] [Guarantor] and Pledgor
thereunder. The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement.

                    The New Pledgor is executing and delivering to the
Administrative Agent a Perfection Certificate with respect to itself on and as
of the date hereof.

                    This agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.

--------------------------------------------------------------------------------



                    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the New Pledgor has caused this letter
agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

 

 

 

 

[NEW PLEDGOR]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

 

     Title:


 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

[__________________________],

 

as Administrative Agent

 

 

 

 

By:

--------------------------------------------------------------------------------

 

 

     Name:

 

 

     Title:

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 


--------------------------------------------------------------------------------



EXHIBIT 4

FORM OF CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS

                    This Control Agreement Concerning Securities Accounts (this
“Control Agreement”), dated as of [               ], by and among __________
(the “Company”), [________________], as Administrative Agent for the Lenders and
the Agents (the “Administrative Agent”) and [           ] (the “Securities
Intermediary”), is delivered pursuant to Section 3.4(c) of that certain security
agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of [__________], made by
and among [____________________] [(the “Borrower”)] [the Company],1 each of the
Guarantors listed on the signature pages thereto (together with [the Borrower]
[the Company], the “Pledgors”), in favor of the Administrative Agent for the
benefit of the Lenders and the Agents. This Control Agreement is for the purpose
of perfecting the security interests of the Secured Parties granted by the
Pledgor in the Designated Securities Accounts described below. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Security Agreement.

                    Section 1. Confirmation of Establishment and Maintenance of
Designated Accounts. The Securities Intermediary hereby confirms that (i) the
Securities Intermediary has established for the Company and maintains the
securities account(s) listed in Schedule 1 annexed hereto (such account(s),
together with each such other securities account maintained by the Company with
the Securities Intermediary collectively, the “Designated Accounts” and each a
“Designated Account”), (ii) each of the Designated Accounts is a “securities
account” as such term is defined in Section 8-501(a) of the UCC, (iii) the
Securities Intermediary shall, subject to the terms of this Control Agreement
and the Security Agreement, treat the Administrative Agent as entitled to
exercise the rights that comprise any financial asset which is Investment
Property and which is credited to a Designated Account and (iv) all securities
or other property underlying any financial assets which constitute Investment
Property and which are credited to any Designated Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
or in blank or credited to another securities account maintained in the name of
the Securities Intermediary and in no case will any financial asset credited to
any Designated Account be registered in the name of the Company, payable to the
order of the Company or specially endorsed to the Company, except to the extent
the foregoing have been specially endorsed to the Securities Intermediary or in
blank. For avoidance of doubt, it is noted that the term “Designated Accounts”
as used in any security agreement or collateral agreement means both the
Designated Accounts hereunder and the “Designated Accounts” in the comparable
agreement entered into with respect to any other Pledgor.

                    Section 2. “Financial Assets” Election. The Securities
Intermediary hereby agrees that each item of Investment Property (whether
investment property, financial asset,

--------------------------------------------------------------------------------

1Use “the Company” if Borrower owns the Designated Account(s). If a Subsidiary
owns the Designated Account(s), use [_________________]. (the “Borrower”)”.


--------------------------------------------------------------------------------



security, instrument or cash) credited to any Designated Account shall be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC.

                    Section 3. Entitlement Order. If at any time the Securities
Intermediary shall receive an “entitlement order” (within the meaning of Section
8-102(a)(8) of the UCC) issued by the Administrative Agent and relating to
Investment Collateral or other Investment Property maintained in one or more of
the Designated Accounts, the Securities Intermediary shall comply with such
entitlement order without further consent by the Company or any other Person.

                    Section 4. Subordination of Lien; Waiver of Set-Off. In the
event that the Securities Intermediary has or subsequently obtains by agreement,
operation of law or otherwise a security interest in any Designated Account or
any Investment Property, the Securities Intermediary hereby agrees that such
security interest shall be subordinate to the security interest of the
Administrative Agent. The financial assets and other items deposited to any
Designated Account will not be subject to deduction, set-off, banker's lien, or
any other right in favor of any Person other than the Secured Parties (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Designated Accounts, including
overdraft fees and amounts advanced to settle authorized transactions, and (ii)
the face amount of any checks or other items which have been credited to any
Designated Account but are subsequently returned unpaid because of uncollected
or insufficient funds).

                    Section 5. Choice of Law. Both this Control Agreement and
the Designated Accounts shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary's location and the
Designated Accounts (as well as the security entitlements related thereto) shall
be governed by the laws of the State of New York.

                    Section 6. Conflict with Other Agreements; Amendments. As of
the date hereof, there are no other agreements entered into between the
Securities Intermediary and the Company with respect to any Designated Account
or any security entitlements or other financial assets credited thereto (other
than standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Securities Intermediary and the
Company will not enter into any other agreement with respect to any Designated
Account unless the Administrative Agent shall have received prior written notice
thereof. The Securities Intermediary and the Company will not enter into any
other agreement with respect to creation or perfection of any security interest
in, or control of security entitlements maintained in any of the Designated
Accounts without the prior written consent of the Administrative Agent acting in
its sole discretion. In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail. No amendment or modification of this
Control Agreement or waiver of any rights hereunder shall be binding on any
party hereto unless it is in writing and is signed by all the parties hereto.

                    Section 7. Certain Agreements.

--------------------------------------------------------------------------------



                     (i) The Securities Intermediary acknowledges receipt of a
copy of the Security Agreement.

                    (ii) The Securities Intermediary has furnished to the
Administrative Agent and the Company the most recent account statement issued by
the Securities Intermediary with respect to each of the Designated Accounts and
the financial assets and cash balances held therein. The account statement for
each Designated Account identifies the Investment Collateral held therein in the
manner set forth on Exhibit B annexed hereto. The Securities Intermediary
represents and warrants to the Administrative Agent that each such statement
accurately reflects the assets held in such Designated Account as of the date
thereof.

                    (iii) The Securities Intermediary will, upon its receipt of
each supplement to the Security Agreement signed by the Company and identifying
one or more security entitlements or other financial assets as “Investment
Collateral,” enter into its records, including computer records, with respect to
each Designated Account a notation with respect to Investment collateral so that
such records and reports generated with respect thereto identify the Investment
Collateral as “Pledged.”

                    (iv) The Administrative Agent has delivered to the
Securities Intermediary a list, signed by an authorized representative (the
“Authorized Representative”), of the officers of the Administrative Agent
authorized to give approvals or instructions under this Control Agreement
(including notices and other instructions under Section 9 hereof) and the
Securities Intermediary shall be entitled to rely on communications from such
authorized officers until the earlier of (A) the termination of this Control
Agreement in accordance with the terms hereof, (B) notification by the
Authorized Representative of a change in the officers authorized to give
approvals or instructions and (C) the assignment of the rights of the Secured
Parties in accordance with Section 11 hereof.

                    Section 8. Notice of Adverse Claims. Except for the claims
and interest of the Administrative Agent and of the Company in the Investment
Collateral and other Investment Property, the Securities Intermediary on the
date hereof does not know of any claim to, or security interest in, any
Designated Account or in any “financial asset” (as defined in Section 8-102(a)
of the UCC) credited thereto and does not know of any claim that any Person
other than the Administrative Agent has been given “control” of any Designated
Account or any such financial asset. If any Person asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process and any claim of “control”) against any
of the Investment Collateral or in any financial asset carried in any Designated
Account constituting Investment Property, the Securities Intermediary will
promptly notify the Administrative Agent and the Company thereof.

                    Section 9. Maintenance of Designated Accounts. In addition
to, and not in lieu of, the obligation of the Securities Intermediary to honor
entitlement orders as agreed in Section 3 hereof, the Securities Intermediary
agrees to maintain the Designated Accounts as follows:

 

 

 

          (i) Notice of Sole Control. If at any time the Administrative Agent
delivers to the Securities Intermediary a notice of sole control in
substantially the form set forth in

 

 


--------------------------------------------------------------------------------



 

 

 

Exhibit A attached hereto (the “Notice of Sole Control”) with respect to any
Designated Account, the Securities Intermediary agrees that, after receipt of
such notice, it will take all instructions with respect to such Designated
Account solely from the Administrative Agent. Permitting settlement of trades
pending at the time of receipt of such notice shall not constitute a violation
of the immediately preceding sentence. Without limiting the generality of the
first sentence of this paragraph, upon receipt of a Notice of Sole Control, the
Securities Intermediary shall (x) no longer permit any trading with respect to
the applicable Investment Collateral to be initiated by the Company or any
representative of, or investment manager appointed by, the Company and the
Securities Intermediary shall follow all instructions given by an authorized
officer of the Administrative Agent, including without limitation instructions
for distribution or transfer of any Investment Collateral or other Investment
Property in any Designated Account to be made to the Administrative Agent and
(y) follow all instructions given by an authorized officer of the Administrative
Agent, including, without limitation, instructions for distribution or transfer
of any funds in any Designated Account to be made to the Administrative Agent.

 

 

          (ii) Voting Rights. Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to clause (i) of this Section 9, the
Company, or an investment manager on behalf of the Company, shall direct the
Securities Intermediary with respect to the voting of any Investment Collateral
or other financial assets constituting Investment Property credited to any
Designated Account.

 

 

 

          (iii) Permitted Dispositions. Until such time as the Securities
Intermediary receives either a Notice of Sole Control signed by the
Administrative Agent with respect to some or all of the Investment Collateral
and other Investment Property or a notice signed by the Administrative Agent
that a proposed sale, exchange or transfer of certain Investment Collateral by
or on behalf of the Company will violate the Security Agreement, the Company, or
any representative of, or investment manager appointed by, the Company, may
direct the Securities Intermediary with respect to the sale, exchange or
transfer of such Investment Collateral held in a Designated Account.

 

 

 

          (iv) Statements and Confirmations. The Securities Intermediary will
send copies of all statements and other correspondence (excluding routine
confirmations) concerning any Designated Account or any financial assets
constituting Investment Property credited thereto simultaneously to the Company
and the Administrative Agent at the address set forth in Section 12 hereof. The
Securities Intermediary will provide to the Administrative Agent and to the
Company, upon the Administrative Agent's request therefor from time to time
(which may be as frequent as daily and is expected to be at least as frequent as
weekly) and, in any event as of the last business day of each calendar month, a
statement of the market value of each item of the Investment Collateral in each
Designated Account.

 

 

 

          (v) Bailee for Perfection. The Securities Intermediary acknowledges
that, in the event that it should come into possession of any certificate
representing any security or other assets held as Investment Collateral in any
of the Designated Accounts, the Securities Intermediary shall retain possession
of the same for the benefit of the Administrative Agent (and such act shall
cause the Securities Intermediary to be deemed


--------------------------------------------------------------------------------



 

 

 

a bailee for the Administrative Agent, if necessary) to perfect the
Administrative Agent's security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Security Agreement as notice to the Securities Intermediary regarding notice of
a security interest in collateral held by a bailee.

 

 

 

          (vi) Certain Matters Relating to Interest, Dividends, etc. Until
receipt of a Notice of Sole Control with respect to some or all of the
Investment Collateral (or of a notice from the Administrative Agent, making
reference to this Section 9(vi), that an Event of Default, as defined in the
Security Agreement, has occurred and is continuing), the Securities Intermediary
shall have no responsibility to furnish reports to the Administrative Agent with
respect to, or to segregate or otherwise account to the Administrative Agent
for, dividends, interest or other amounts received in Designated Accounts with
respect to Investment Collateral.

                    Section 10. Representations, Warranties and Covenants of the
Securities Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

 

 

          (i) The Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement. The Securities
Intermediary shall not change the name or account number of any Designated
Account without the prior written consent of the Administrative Agent.

 

 

 

          (ii) No financial asset constituting Investment Collateral is or will
be registered in the name of the Company, payable to its order or specially
indorsed to it, except to the extent such financial asset has been indorsed to
the Securities Intermediary or in blank.

 

 

 

          (iii) This Control Agreement is the valid and legally binding
obligation of the Securities Intermediary.

 

 

 

          (iv) The Securities Intermediary has not entered into any agreement
with any other Person pursuant to which it has agreed to comply with entitlement
orders (as defined in Section 8-102(a)(8) of the UCC) with respect to financial
assets credited to any Designated Account. Until the termination of this Control
Agreement the Securities Intermediary will not, without the written approval of
the Administrative Agent, enter into any agreement with any Person pursuant to
which it agrees to comply with entitlement orders with respect to Investment
Collateral. Until the termination of this Control Agreement, the Securities
Intermediary will not, without the written approval of the Administrative Agent
(which shall not be unreasonably withheld), enter into any agreement with any
Person relating to any Designated Account or any financial assets credited
thereto pursuant to which it agrees to comply with entitlement orders of such
Person.

 

 

 

          (v) The Securities Intermediary is a “securities intermediary” as
defined in Article 8-102(a)(14) of the UCC.


--------------------------------------------------------------------------------



 

 

 

          (vi) The Securities Intermediary has not entered into any other
agreement with the Company or Administrative Agent purporting to limit or
condition the obligation of the Securities Intermediary to comply with
entitlement orders with respect to financial assets credited to any Designated
Account as set forth in Section 3 hereof.

                    Section 11. Successors; Assignment. The terms of this
Control Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective corporate successors and permitted
assignees.

                    Section 12. Notices. Any notice, request or other
communication required or permitted to be given under this Control Agreement
shall be in writing and deemed to have been properly given when delivered in
person, or when sent by telecopy or other electronic means and electronic
confirmation of error free receipt is received or two (2) days after being sent
by certified or registered United States mail, return receipt requested, postage
prepaid, addressed to the party at the address set forth below.

 

 

 

 

 

Pledgors:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

 

with copy to:

 

 

 

 

 

 

 

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

Securities

 

 

 

Intermediary:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

Administrative

 

 

 

Agent:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

 

with a copy to:

 


--------------------------------------------------------------------------------



 

 

 

 

Winston & Strawn LLP

 

200 Park Avenue

 

New York, NY 10166

 

Attention:

William D. Brewer

 

Telecopy.:

(212) 294-4700

                    Any party may change its address for notices in the manner
set forth above.

                    Section 13. Termination. The rights and powers granted
herein to the Administrative Agent have been granted in order to perfect the
security interests of the Secured Parties in the Investment Collateral and other
Investment Property maintained in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Securities Intermediary
hereunder shall continue in effect until the security interests of the Secured
Parties with respect to the Investment Collateral and other Investment Property
have been terminated and an Authorized Representative has notified the
Securities Intermediary of such termination in writing.

                    Section 14. Definitions. The following terms shall have the
following meanings:

                    “Investment Collateral” shall mean, all “investment
property,” as such term is used in the UCC, of the Company and, in any event,
shall include, without limitation, (i) the Designated Account, (ii) all
financial assets, cash, checks, drafts, securities and instruments deposited or
held or required to be deposited or held in the Designated Account and all
security entitlements relating thereto, (iii) all investments and all
certificates and instruments, if any, from time to time representing or
evidencing any other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing items listed in clauses (i) and (ii) of this definition and (iv) each
consent, control or other agreement, including, without limitation, this Control
Agreement, entered into by the Company with the Securities Intermediary and all
rights, if any, and interests of the Company in, to and under each such consent,
control or other agreement; provided, however, that Investment Collateral shall
in no event include the Securities Collateral.

                    “UCC” shall mean the Uniform Commercial Code as in effect in
the State of New York.

                    Section 15. Severability. If any term or provision set forth
in this Agreement shall be invalid or unenforceable, the remainder of this
Agreement, other than those provisions held invalid or unenforceable, shall be
construed in all respects as if such invalid or unenforceable term or provision
were omitted.

--------------------------------------------------------------------------------



                    Section 16. Counterparts. This Control Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Control Agreement by
signing and delivering one or more counterparts.

[Signature Page Follows]

--------------------------------------------------------------------------------



 

 

 

 

 

[              

],

 

as Pledgor

 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

[______________________],

 

 

as Administrative Agent

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

 

 

     Title:

 

 

 

 

[                                                                  ],

 

as Securities Intermediary

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

 

     Title:


--------------------------------------------------------------------------------



SCHEDULE I

Designated Account(s)

--------------------------------------------------------------------------------



EXHIBIT A

[Letterhead of [______________________]]

[Date]

[Securities Intermediary]
[Address]

Attention:

                    Re: Notice of Sole Control

Ladies and Gentlemen:

                    As referenced in Section 9(i) of the Control Agreement
Concerning Designated Accounts dated as of [                     ], by and among
[                     ] (the “Company”), us and you (the “Control Agreement;”
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Control Agreement) (a copy of which is attached) we hereby
give you notice of our sole control over the Investment Collateral and other
financial assets constituting Investment Property maintained in the securities
accounts, account numbers ________________ (the “Specified Designated
Accounts”). You are hereby instructed not to accept any direction, instruction
or entitlement order with respect to Investment Collateral maintained in the
Specified Designated Accounts or the financial assets constituting Investment
Property credited thereto from any Person other than the undersigned, unless
otherwise ordered by a court of competent jurisdiction.

                    You are instructed to deliver a copy of this notice by
facsimile transmission to [Company].

 

 

 

 

 

Very truly yours,

 

 

 

 

 

[______________________],

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

cc: [Name of Company]

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 


--------------------------------------------------------------------------------



EXHIBIT 5

FORM OF CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

                    This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this
“Control Agreement”), dated as of [                     ], by and among
[                     ] (the “Company”), UBS AG, STAMFORD BRANCH, as
Administrative Agent for the Lenders and the Agents (the “Administrative
Agent”), and [          ] (the “Bank”), is delivered pursuant to Section 3.4(b)
of that certain security agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
dated as of [__________], made by [____________________] [(the “Borrower”)] [the
Company],1 and each of the Guarantors listed on the signature pages thereto
(together with [the Borrower] [the Company], the “Pledgors”), in favor of the
Administrative Agent for the benefit of the Lenders and the Agents. This Control
Agreement is for the purpose of perfecting the security interests of the
Administrative Agent granted by the Company in the Designated Accounts described
below. All references herein to the “UCC” shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Security Agreement.

                    Section 1. Confirmation of Establishment and Maintenance of
Designated Accounts. The Bank hereby confirms that (i) the Bank has established
for the Company and maintains the deposit account(s) listed in Schedule 1
annexed hereto (such deposit account(s), collectively, the “Designated Accounts”
and each a “Designated Account”) and (ii) each Designated Account is a “deposit
account” as such term is defined in Article 9 of the UCC. For avoidance of
doubt, it is noted that the term “Designated Accounts” as used in any security
agreement means both the Designated Accounts hereunder and the “Designated
Accounts” in the comparable agreement entered into with respect to any other
Pledgor.

                    Section 2. Control. The Administrative Agent shall at all
times (i) have “control” (as defined in Section 9-104 of the UCC) of any
Designated Account and (ii) be authorized to direct the Bank to comply, without
further consent of the Company or any Person acting or purporting to act for the
Company being required, with all instructions originated by the Administrative
Agent directing disposition of the funds in the Designated Account. The Company,
the Administrative Agent, and the Bank agree that the Bank will comply with
instructions originated by the Administrative Agent directing the disposition of
the funds in the Designated Account without further consent by the Company. The
Bank shall also comply with instructions directing the disposition of funds in
the Designated Accounts originated by the Company or its authorized
representatives until such time as the Administrative Agent delivers a Notice of
Sole Control pursuant to Section 8(i) hereof to the Bank.

--------------------------------------------------------------------------------

1 Use “the Company” if Borrower owns the Designated Account(s). If a Subsidiary
owns the Designated Account(s), use [_________________]. (the “Borrower”)”.


--------------------------------------------------------------------------------



                    Section 3. Subordination of Lien; Waiver of Set-Off. In the
event that the Bank has or subsequently obtains by agreement, operation of law
or otherwise a security interest in any Designated Account, the Bank hereby
agrees that such security interest shall be subordinate to that of the Secured
Parties. The funds deposited into any Designated Account will not be subject to
deduction, set-off, banker's lien, or any other right in favor of any Person
other than the Secured Parties (except that the Bank may set off (i) all amounts
due to the Bank in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated Accounts, including overdraft fees,
and (ii) the face amount of any checks or other items which have been credited
to any Designated Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

                    Section 4. Choice of Law. Both this Control Agreement and
the Designated Accounts shall be governed by the law of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Bank's jurisdiction and the Designated Accounts
shall be governed by the law of the State of New York.

                    Section 5. Conflict with Other Agreements; Amendments. As of
the date hereof, there are no other agreements entered into between the Bank and
the Company with respect to any Designated Account or any funds credited thereto
(other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts). The Bank and the
Company will not enter into any other agreement with respect to any Designated
Account, other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts, unless the
Administrative Agent shall have received prior written notice thereof. The Bank
and the Company will not enter into any other agreement with respect to control
of the Designated Accounts without the prior written consent of the
Administrative Agent acting in its sole discretion. In the event of any conflict
with respect to “control” over any Designated Account between this Control
Agreement (or any portion hereof) and any other agreement now existing or
hereafter entered into, the terms of this Control Agreement shall prevail. No
amendment or modification of this Control Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.

                    Section 6. Certain Agreements.

 

 

 

          (i) The Bank has furnished to the Administrative Agent and the Company
the most recent account statement issued by the Bank with respect to each of the
Designated Accounts and the cash balances held therein. The Bank represents and
warrants to the Administrative Agent that such statement accurately reflects the
assets held in such Designated Account as of the date thereof.

 

 

 

           (ii) The Administrative Agent has delivered to the Bank a list,
signed by an authorized representative (the “Authorized Representative”), of the
officers of the Administrative Agent authorized to give approvals or
instructions under this Control Agreement (including notices and other
instructions under Section 8 hereof) and the Bank shall be entitled to rely on
communications from such authorized officers until the earlier of (A) the
termination of this Control Agreement in accordance with the terms hereof, (B)


--------------------------------------------------------------------------------



 

 

 

the notification by the Authorized Representative of a change and (C) the
assignment of the rights of the Secured Parties in accordance with Section 11
hereof.

                    Section 7. Notice of Adverse Claims. Except for the claims
and interest of the Administrative Agent and of the Company in the Designated
Accounts, the Bank on the date hereof does not know of any claim to, or security
interest in, any Designated Account or in any funds credited thereto and does
not know of any claim that any Person other than the Administrative Agent has
been given “control” of any Designated Account or any such funds. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process and any claim of
“control”) against any funds in any Designated Account, the Bank will promptly
notify the Administrative Agent and the Company thereof.

                    Section 8. Maintenance of Designated Accounts. In addition
to, and not in lieu of, the obligation of the Bank agreed in Section 2 hereof,
the Bank agrees to maintain the Designated Accounts as follows:

 

 

 

          (i) Notice of Sole Control. If at any time the Administrative Agent
delivers to the Bank a notice of sole control in substantially the form set
forth in Exhibit A attached hereto (the “Notice of Sole Control”) with respect
to any Designated Account, the Bank agrees that, after receipt of such notice,
it will take all instruction with respect to such Designated Account solely from
the Administrative Agent. Without limiting the generality of the first sentence
of this paragraph, upon receipt of a Notice of Sole Control, the Bank shall
follow all instructions given by an authorized officer of the Administrative
Agent, including, without limitation, instructions for distribution or transfer
of any funds in any Designated Account to be made to the Administrative Agent.

 

 

 

          (ii) Permitted Dispositions. Until such time as the Bank receives a
Notice of Sole Control signed by the Administrative Agent with respect to a
Designated Account, the Company, or any representative of the Company, may
direct the Bank with respect to the transfer of the funds held in such
Designated Account. Until such time as the Bank receives a Notice of Sole
Control, the Company shall be entitled to write checks against amounts in each
Designated Account, and make withdrawals, transfers, and other dispositions of
the funds in each Designated Account.

 

 

 

          (iii) Statements and Confirmations. The Bank will promptly send copies
of all statements and other correspondence (excluding routine confirmations)
concerning any Designated Account to the Company and the Administrative Agent at
the addresses set forth in Section 11 hereof. The Bank will promptly provide to
the Administrative Agent and to the Company, upon the Administrative Agent's
request therefor from time to time and in any event as of the last business day
of each calendar month, a statement of the cash balance in each Designated
Account.

                    Section 9. Representations, Warranties and Covenants of the
Bank. The Bank hereby makes the following representations, warranties and
covenants:

--------------------------------------------------------------------------------



 

 

 

          (i) The Designated Accounts have been established as set forth in
Section 1 hereof and each Designated Account will be maintained in the manner
set forth herein until termination of this Control Agreement. The Bank shall not
change the name or account number of any Designated Account without the prior
written consent of the Administrative Agent.

 

 

 

          (ii) The Bank is a “bank,” as such term is defined in the UCC.

 

 

 

          (iii) This Control Agreement is the valid and legally binding
obligation of the Bank.

 

 

 

          (iv) The Bank has not entered into any agreement with any other Person
pursuant to which it has agreed to comply with any orders or instructions with
respect to any Designated Account. Until the termination of this Control
Agreement, the Bank will not, without the written approval of the Administrative
Agent, enter into any agreement with any Person pursuant to which it agrees to
comply with any orders or instructions of such Person with respect to any
Designated Account.

 

 

 

          (v) The Bank has not entered into any other agreement with the Company
or the Administrative Agent purporting to limit or condition the obligation of
the Bank to comply with any orders or instructions with respect to any
Designated Account as set forth in Section 2 hereof.

                    Section 10. Successors; Assignment. The terms of this
Control Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective corporate successors and permitted
assignees.

                    Section 11. Notices. Any notice, request or other
communication required or permitted to be given under this Control Agreement
shall be in writing and deemed to have been properly given when delivered in
person, or when sent by telecopy or other electronic means and electronic
confirmation of error free receipt is received or two (2) days after being sent
by certified or registered United States mail, return receipt requested, postage
prepaid, addressed to the party at the address set forth below.

 

 

 

 

 

Company:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

 

with copy to:

 

 

 

 

 

 

 

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 


--------------------------------------------------------------------------------



 

 

 

 

 

Bank:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

Administrative

 

 

 

Agent:

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

[

]

 

 

[Address]

 

 

 

Attention:

 

 

 

Telecopy:

 

 

 

Telephone:

 

                    Any party may change its address for notices in the manner
set forth above.

                    Section 12. Termination. The rights and powers granted
herein to the Administrative Agent have been granted in order to perfect the
security interests of the Secured Parties in the Designated Accounts, are powers
coupled with an interest and will be affected neither by the bankruptcy of the
Company nor by the lapse of time. The obligations of the Bank hereunder shall
continue in effect until the termination of the security interests of the
Secured Parties (including, without limitation, by virtue of the notice pursuant
to Section 11 hereof) with respect to the Designated Accounts have been
terminated and an Authorized Representative has notified the Bank of such
termination in writing.

                    Section 13. Severability. If any term or provision set forth
in this Agreement shall be invalid or unenforceable, the remainder of this
Agreement, other than those provisions held invalid or unenforceable, shall be
construed in all respects as if such invalid or unenforceable term or provision
were omitted.

                    Section 14. Counterparts. This Control Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Control Agreement by
signing and delivering one or more counterparts.

[Signature Page Follows]

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

 

[

 

],

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

 

[

                              ],

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

 

[

 

],

 

as Bank

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 


--------------------------------------------------------------------------------



SCHEDULE 1

Designated Accounts

--------------------------------------------------------------------------------



EXHIBIT A

Letterhead of UBS AG, Stamford Branch

[Date]

[Bank]
[Address]

Attention: _______________

                    Re: Notice of Sole Control

Ladies and Gentlemen:

                    As referenced in Section 8(i) of the Control Agreement
Concerning Deposit Accounts dated as of _______, 2005, by and among D 56, Inc.,
a Minnesota corporation and Lenox, Incorporated, a New Jersey corporation
(collectively, the “Company”), us and you (the “Control Agreement”; capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Control Agreement) (a copy of which is attached) we hereby give you
notice of our sole control over the Designated Account(s), account number(s):
_____________________________________________ (the “Specified Designated
Accounts”). You are hereby instructed not to accept any direction or
instructions with respect to the Specified Designated Accounts or any funds
credited thereto from any Person other than the undersigned, unless otherwise
ordered by a court of competent jurisdiction.

                    You are instructed to deliver a copy of this notice by
facsimile transmission to the Company.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

UBS AG, Stamford Branch,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

     Name:

 

 

 

     Title:

 

cc: D 56, Inc., and Lenox, Incorporated

--------------------------------------------------------------------------------